 In the Matter Of STAINLESS WARE COMPANY OF AMERICAandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA (UAW-CIO)In the Matter of STAINLESS WARE COMPANY OF AMERICAandMARIANURICKIn the MatterOf STAINLESS WARE COMPANY OF AMERICAandNEVACOOPER, VIRGINIA LAWRENCE, MARIE E. JANKA, DOROTHY GREGORCases Nos.7-C-1747, 7-C-1802, and 7-CA-8.-Decided November21,1949DECISIONANDORDEROn August 17, 1949, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices,. and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices, and recommended dismissal as to them.Thereafter,the General Counsel, the Union, the charging parties, and the Respond-ent filed exceptions to the Intermediate Report, and the Respondentsubmitted a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The,rulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except insofar as they are inconsistent with theDecision and Order herein.'Pursuant to the provisions of Sections 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with thiscase to a three-member panel[Chairman Herzog andMembers Houston andMurdock].87 NLRB No. 27.138 STAINLESS WARE COMPANY OF AMERICA139(1)While the matter is not free from doubt, we agree with the TrialExaminer's finding thatthe April1947 lay-off was caused by economicnecessity,and that the Respondent did not change its' seniority systemat that time in order to rid itself of union adherents.The lay-offreduced the number of employees by approximately 50 percent. Therecord does not show to what extent,if any, union adherents wouldhave retained their employment had the original seniority systemremained in effect.For this reason,and for theadditional reasonsset forth in the Intermediate Report, we find that the record does notsupport afinding that the April 1947lay-offwas illegallymotivated.(2)The Trial Examiner found that the Respondent's deviationsfrom its new seniority list, in determining which employees should belaid off, were not discriminatory.We do not agree with respect tothe lay-off of employees Doris Davis and Eva Dixon.Althoughboth Davis and Dixon had greater seniority in the Small Press Depart-ment than employeeF. L. Wright,nevertheless Davis was laid off onApril 8, 1947,and Dixonon April 10,1947, whereasWright was notlaid off untilApril23, 1947.At the time of the lay-off, the Union'sorganizational efforts had reached major proportions.Both Davis andDixon wereoutstandingcontributors to these efforts,as evidenced bytheir participationin the April4 union demonstration,which hadbeen watched by members of management.Both had been active insigning upnew members,and knowledge of these activities can beimputed to the Respondent because of its general surveillance of unionactivities.2To lay offthese two active union advocates during theUnion's organizational drive before their names were reached on theseniority list not only tended to disrupt the Union's organizing effortsbut also served notice on other employees that union advocacy mightadversely affect their tenure of employment.We therefore find,contrary to the Trial Examiner,that by laying off Davis and DixonbeforeWright,the Respondent discriminated in respect to the hireand tenure of employment of Davis and Dixon, in violation of Section8 (1) and (3)of the Actand Section 8 (a) (1) and(3) of the Act asamended.3Accordingly,eve shall order the Respondent to make Davisand Dixon whole for any loss ofpay they mayhave suffered by reasonof this discrimination.2Barr Packing Company,82 NLRB 1.3In making this finding,we are not unmindful of the fact that neither Davis nor Dixonquestioned her lay-off by reason of her departmental seniority.The record,however, doesnot show that either Davis or Dixon was aware of her respective position on a list pre-pared and retained by the Respondent.As the record does not establish that Dixon had seniority rights in any but the SmallPress Department,we have not disturbed the Trial Examiner's finding that she was notdiscriminatorily denied "bumping"privileges. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)We agree with the Trial Examiner's finding that employeeAnnabel Breeze was discharged because of her union membershipand activities,about which the Respondent had knowledge,and notbecause she inadvertently' damaged one of the Respondent'sdies.While such damage was admittedly due to Breeze, the testimony as tothe extent of the damage and the degree of negligence was sharply con-flicting.George Hendrian, assistant plant superintendent in chargeof the tool die room, one of the Respondent's witnesses,describedthe condition of the die in question as "cracked at the top."He ad-mitted that it was repaired shortly after the accident, and that asubstitute die which was available had not been put into operation.It is therefore apparent that Breeze'smistake did not cost theRespondent the loss of a die or a serious disruption of production.Furthermore,Hendrian also testifiedthat he hadrepaired dies dam-aged by misuse on previous occasions.Plant Superintendent Crowe,a discredited witness, stated at the hearing that other unnamed em-ployees had been discharged for such misuse of dies.However, theRespondent presented no records or other evidence to support Crowe'sstatement.Under these circumstances,we find that the Respondentdid not, as a matter of policy, summarily discharge employees fordamaging dies by inadvertently inserting two pieces of stock at thesame time.Therefore,and also in view of Crowe's avowed deter-mination to utilize any "mis-move" on the part of union adherents.as a pretext for their discharge,and of the other factors set forth inthe Intermediate Report, we affirm the Trial Examiner's finding thatAnnabel Breeze was discharged in violation of Section 8 (3) of theAct and of Section 8 (a) (3) of the Act as amended..(4)The Trial Examiner found, and we agree, that the Respondentdiscriminatorily transferred Marian Urick fromher jobas productionclerk, and later discharged her, because of her activities on behalf ofthe Union,The Trial Examiner recommended that the Respondentbe ordered to reinstate Urick to her job as production clerk.At thetime of the hearing, however,that job had been discontinued as partof the Respondent'sgeneral retrenchment program.Therefore, weshall order the Respondent to reinstate Urick to her former job asproduction clerk if that job, has been reestablished,or to a sub-stantially equivalent job, or to a job as a production employee if nosubstantially equivalent jobs are available at the time of her rein-statement,with the right to be promoted to production clerk or asubstantially equivalent position when such positions become avail-able.We shall also order the Respondent to make Urick whole forany loss in wages she would have earned absent the Respondent'sdiscriminatory transfer and discharge. STAINLESS WARE COMPANY OF AMERICA141ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Stainless WareCompany of America, Walled Lake, Michigan, its officers, agents,:successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica (UAW-CIO), or in any other labor organization of its em-ployees, by discharging and refusing to reinstate any of its employeesor by discriminating in any other manner in regard to their hire andtenure of employment, or any term or condition of employment;(b) Interrogating its employees concerning their union member-ship and activities and the identity of employees attending unionmeetings ; engaging in surveillance of union meetings ; threateningbodily harm or loss of jobs to employees unless they cease their unionactivities; threatening a reduction in work if the above-namedUnion or any other labor organization organized the plant; pollingemployees to determine whether they desire to be represented by alabor organization ; prohibiting the solicitation of union member-ships on company property during nonworking time; or in any othermanner interfering with, restraining, or coercing its employees in theexercise of the rights to self-organization, to form labor organizations,to join or assist International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (UAW-CIO), orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities except to the ex-tent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the amended Act, as guaranteed inSection 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Florence Bjork and Annabel Breeze immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privi-leges, and make each of them whole for any loss of pay that she mayhave suffered as a result of the discrimination against her by pay-ment of a sum of money equal to that which she normally would have 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDearned as wages during the period from the date of the Respondent'sdiscrimination against her to the date of the Respondent's offer ofreinstatement, less her net earnings during such period;(b)Offer to Marian Urick immediate and full reinstatement toher former or substantially equivalent position, or should such a posi-tion not be available, to a job as a production employee, with the rightto be promoted to production clerk or it substantially equivalent posi-tion when such positions become available, without prejudice to herseniority and other rights and privileges, and to make her whole forany loss of pay she may have suffered as a result of the Respondent'sdiscrimination against her by payment to her of a sum of money equalto that which she normally would have earned as wages during theperiod from the date of the Respondent's discriminatory transfer tothe date of Respondent's offer of reinstatement, less her net earningsduring such period;(c)Make whole Doris Davis and Eva Dixon for any loss of paythat they may have suffered as a result of the discrimination againstthem by payment to each of them of a sum of money equal to thatwhich she normally would have earned as wages during the periodfrom the date of the Respondent's discriminatory lay-off to the datewhen she would have been laid off in accordance with the Respondent'sseniority list, less her net earnings during such period;(d)Rescind immediately the rule prohibiting solicitation on theRespondent's property insofar as it applies to union solicitation dur-ing the employees' nonworking time :(e)Post at its plant, in Walled Lake, Michigan, copies of the no-tice attached hereto, marked Appendix A.4Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the Respondent or its representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material;(f)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.It is further ordered that the complaint be dismissed insofar as italleges that the Respondent discriminated in regard to the hire andIn the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words,"A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." STAINLESS WARE COMPANY OF AMERICA143tenure of employment of Egbert Mersino, Dorothy Sawyer, NevaCooper,Dorothy Gregor, Marie Janka, Virginia Lawrence, andMyrtle Geliske, and insofar as it alleges interference, restraint, andcoercion in violation of Section 8 (1) of the Act and of Section 8 (a)(1) of the Act as amended, except as otherwise found.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :AVEWILL NOTdiscouragemembershipin INTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENTWORKERS OF AMERICA (UAW-CIO) or any other labor organiza-tion, by discharging or refusing to reinstate any of our employees,or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT interrogate our employees concerning their unionaffiliations or activities and the identity of employees attendingunion meetings.WE WILL NOT engage in surveillance of union meetings.AVE WILL NOT threaten our employees with bodily harm or lossof jobs unless they cease their union activities.WE WILL NOT threaten our employees with a reduction in workif the above-named Union or any other labor organization suc-ceeds in organizing our employees.WE WILL NOT poll our employees to determine whether they de-sire to be represented by the above-named Union or any otherlabor organization for the purpose of collective bargaining.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to join or assist INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERSOF AMERICA (UAW-CIO), or any other labor organization tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the National Labor Relations Act. 144DECISIONS OF NATIONALLABOR RELATIONS BOARDWE HEREBY RESCIND our rule forbidding solicitation on companyproperty insofar as it prohibits union solicitation on the em-ployees' nonworking time.WE WILL OFFER to Florence Bjork, Annabel Breeze, and MarianUrick immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to any seniorityor other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as the result of our discrimina-tion against them.WE WILL MAKE WHOLE Doris Davis and Eva Dixon for any lossof pay suffered as a result of our discrimination against them.All our employees are free to become or remain members of theabove-named Union or any other labor organization.STAINLESSWARE COMPANY OF AMERICA,Employer.By -------------------------------------------(Representative)(Title)Dated----------------------------This notice must remain posted for 60 days from the date thereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTGeorge A. Sweeney, Esq.;andJerome H. Brooks, Esq.,for the General Counsel.Clark, Klein, Brucker and Waples, by H. William Butler, Esq.,of Detroit, Mich.,for the Respondent.Charles L. Barnes, Esq.,of Pontiac, Mich., for the Union.STATEMENT OF THE CASEUpon charges duly filed by International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO), herein called theUnion, and by Marian Urick, Neva Cooper, Virginia Lawrence, Marie E. Janka,and Dorothy Gregor, the General Counsel of the National Labor Relations Board,'by the Regional Director of the Seventh Region (Detroit, Michigan) issued acomplaint dated October 20, 1948, against Stainless Ware Company of America,Walled Lake, Michigan, herein called the Respondent, alleging that the Respond-ent had engaged in and was engaging in unfair labor practices within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, prior to amendment, herein called the Wagner Act, and of Section8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct as amended, 61 Stat. 136, herein called the Act.Copies of the charges, com-plaint, and notice of hearing were duly served upon the Respondent and theUnion.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent (1) on various dates between February 6 and April 22, 1947,'The General Counsel and his representative at the hearingare referredto as theGeneral Counsel.The National Labor Relations Board is herein called the Board. STAINLESS WARE COMPANY OF AMERICA145discriminatorily discharged 12 named employees, herein collectively called theComplainants, and thereafter refused to reinstate them because they had joinedand assisted the Union and engaged in other concerted activities for the purposesof collective bargaining and other mutual aid and protection and (2) fromJanuary 1, 1947, to the date of the issuance of the complaint, by certain officers,agents, and supervisory employees interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the WagnerAct and the Act by (a) on April 8, 1947, publishing and enforcing a rule ofdiscipline which prohibited solicitation of union membership on' company prop-erty under any conditions at any time; (b) engaging in surveillance of meetingsof its employees held for the purpose of mutual air and protection; (c) orderingand directing certain of its employees to engage in surveillance of other of itsemployees in their concerted activities; (d) questioning certain employees as towhether they had attended union meetings or were going to attend such meetingsand inquiring as to the identity of other of its employees who attended suchmeetings; (e) on March 5, 1947, requiring all employees to attend during work-ing hours meetings at which each employee was required to express his desireas to whether he desired to be represented by a labor organization for the pur-poses of collective bargaining with the Respondent; (f) granting wage increasesto certain employees for the purpose of discouraging employees' membership in,and activity on behalf of the Union; (g) informing certain employees that thetenure of their employment would be more secure if they informed Respondentas to concerted activities of other employees in behalf of the Union; and (h)informing certain employees that other employees were threatening to do thembodily harm unless they discontinued their membership in and activity in behalfof the Union. The complaint alleged that by the foregoing conduct the Re-spondent engaged in violations of Section 8. (1) and (3) of the Wagner Act andof Section 8 (a) (1) and (3) of the Act.On November 4, 1948, the Respondent filed its answer, in part admitting certainallegations of the complaint, but denying that it had engaged in any unfair laborpractices.Pursuant to notice, a bearing was held from November 8 to 17, 19491, atPontiac,Michigan, before Frederic B. Parkes, 2nd, the undersigned Trial Ex-aminer duly designated by the Chief Trial Examiner. The General Counseland the Respondent were represented by counsel and the Union by an officialrepresentative and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearing, the General Counsel moved that the com-plaint be amended so as to allege an additional act of interference with, re-straint, and coercion of its employees' rights guaranteed them in Section 7of the Wagner Act and the Act and a consequent violation of Section 8 (1) ofthe Wagner Act and Section 8 (a) (1) of the Act on the part of the Respondentby its transfer of Marian Urick on or about March 15, 1947, from a clerical toa production position for the purpose of discouraging membership and activityin behalf of the Union. The undersigned granted the motion but stated thathe might rescind the ruling in the Intermediate Report if, upon further con-sideration, he should be convinced that the requested amendment of the com-plaint was barred by Section 10 (b) of the Act, which states that "no complaintshall issue based upon any unfair labor practice occurring more than 6 monthsprior to the filing of the charge with the Board and the service of a copy thereofupon the person against whom such charge is made." The undersigned is of the 146DECISIONSOF NATIONALLABOR RELATIONS BOARDopinion that the granting of the motion to amend was proper and the ruling isadhered to.On August 21, 1947, Marian Urick filed a charge in Case No. 7-C-1802 alleging that she and seven other employees had been discriminatorily dis-charged in March and April 1947, and also alleging the following :The said company, through its officers and agents, has interfered with,restrained, and coerced, and is interfering with, restraining, and coercing itsemployees in the exercise of their right to self-organization as guaranteedby Section 7 of the National Labor Relations Act, and by other acts notherein set forth has interfered with the rights of its employees to engagein concerted activities for the purposes of collective bargaining and othermutual aid and protection.It is conceded that a copy of this charge was promptly served upon the Respond-ent.The amendment clearly falls within the general allegation of this chargewhich was timely filed with the Board and served upon the Respondent .2A motion by the Respondent to amend its answer so as to deny the allegationsof the amendment to the complaint was granted. At the conclusion of the hear-ing, the undersigned granted a' motion by the General Counsel to conform thepleadings to the proof as to dates, spelling, and minor variances.Upon theconclusion of the hearing, the undersigned advised the parties that they mightargue bofore, and file briefs or proposed findings of fact and conclusions of law,or both, with the Trial Examiner. The parties waived oral argument. OnJanuary 10 and 11, 1949, respectively, the General Counsel and the Respondenteach filed a brief with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTStainlessWare Company of America, a Michigan corporation with its prin-cipal office and place of business at Walled Lake, Michigan, and with a ,ware-house and showroom in Detroit, Michigan, is engaged in the manufacture ofhousewares in the form of kitchen utensils and miscellaneous items made ofmetal.During the calendar year of 1947, the Respondent purchased quantitiesof supplies and raw materials valued at $434,094, of which approximately 53percent came from sources outside the State of Michigan.During the sameperiod, the Respondent's sales of finished products amounted to approximately$1,885,264, of which approximately 87 percent was shipped to sources outsidethe State of Michigan and/or to customers within the State for shipment outsidethe State of Michigan.The Respondent concedes that it is engaged in commerce within themeaningof the Act.II.THE ORGANIZATION INVOLVEDInternationalUnion, UnitedAutomobile,Aircraft &Agricultural ImplementWorkers ofAmerica is a labor organization affiliated with the Congress ofIndustrial Organizations,admitting to membership employees of the Respondent.2Cf.Morristown KnittingHills, 80 NLRB 731. STAINLESS WARE COMPANY OF AMERICA147III.TIIE UNFAIRLABOR PRACTICESA. PrefatorystatementThe issues as framed by the complaint, namely whether the Respondentengaged in violations of Section 8 (a) (1) and (3) of the Act and the cor-responding sections of the Wagner Act, are by no means novel at this point inthe history of the Board.The principal problem has been to determine asaccurately as possible the course of events from the testimony which, as betweenthe General Counsel's and the Respondent's witnesses was in sharp conflict onmany crucial points. In resolving the infinite and crucial conflicts in testimony,the. undersigned has considered such factors as corroborative testimony, supportoffered by documentary evidence, and the impression rendered on him by thewitnesses as they testified.The undersigned has not mentioned those incidentswhich he regards as unsubstantial in character, unrelated to the issues in con-sideration, or unsupported by a fair preponderance of credible evidence.B. The plant; history and operationsThe Respondent commenced its operations in 1937, with the manufacture ofstainless steel skillets in a small plant at Walled Lake, a small communityin a rural area near Pontiac and Detroit, Michigan.Gradually the plant ex-panded, adding the production of saucepans to its stainless steel line.About1942, pursuant to governmental order, the Respondent ceased its production ofkitchen utensils and devoted its efforts to the manufacture of precision partsfor war production.At that time, 27 or 28 employees worked in the kitchenutensil division.Further expansion of . the plant increased the number ofemployees to approximately 300. Shortly before the end of the war, the Re-spondent resumed production of kitchen utensils and, in the period immediatelyfollowing the war, expanded its line of products to an extensive number ofitems in stainless steel.In addition to the production of kitchen utensils, the Respondent also oper-ated a "stud department" devoted to the manufacture of a bolt with differentthreading on each end. In this department, 35 employees worked. The Re-spondent's operations are divided in 3 divisions : kitchen utensil, stud, andtool and die.The proceeding is concerned with the employees of the kitchenutensil division.The demand for the Respondent's stainless steel products was great in theimmediate postwar years, but by late 1946, business prospects declined and theRepondent curtailed its operations in January 1947, by discontinuing its sec-ond shift operations, with the exception of a small maintenance force anda few employees performing production work on special items.Many of thesecond shift employees transferred to jobs on the first shift.C.The alleged discriminatory discharge of Myrtle GeliskeMyrtle Geliske entered the Respondent's employ on September 13, 1944.She worked initially for 10 months in the sun ray department, polishing kitchenutensils.Being physically unable to work at a task requiring her to stand, shewas transferred, at her request, about July 1945, to the position of matron ofthe ladies rest room.Her immediate supervisor was Maude Packer Mack,personnel director for the Respondent.877359-50-vol. 87-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn December 1946 and January 1947, Superintendent Berkley Crowe on sev-eral occasions instructed Geliske to keep the employees from congregating inthe rest room during working hours and wasting time. In January 1947,Mack also gave similar instructions. In addition, according to Geliske, Mackasked Geliske "to find out what they were talking about."Geliske, -however,admitted that Mack never inquired about the union activities of employees inthe rest room and never asked subsequently what were the subjects of theemployees' conversation.In January 1947, at Geliske's request, Mack gaveher a notice to post in the rest room forbidding employees from congregatingand talking there during working hours.On February 6, 1947, Superintendent Crowe informed Mack that as partof the Respondent's retrenchment policy, hereinafter more fully discussed inconnection with the April lay-off, he had determined to transfer Geliske fromthe matron position to production work and to shift employee Mary Waltersfrom the production line to the matron's job.Walters had formerly beenmatron of the rest room on the second shift prior to its discontinuance, was then69 years old, and having lost a finger in an accident on the production line, wasnot as dexterous in production work.Mack went to Geliske, informed her of the pending transfer, and explainedthe situation.Mack testified credibly that the following colloquy then ensued :[Geliske] said she didn't think that she could take it to go back, take itphysically, that she couldn't take it to go back on production. . . . Shequestioned me as to the particular type of job. I told her that we would dis-cuss that with Mr. Crowe. She, her exact words were to me, "Well, if I quit,what about my Unemployment?" Or something like that. "What about myUnemployment?" I remember distinctly, and Myrtle knew that I had beenconnected with the Unemployment Compensation at that time and I toldher that naturally I couldn't tell her what the decision of the claims examinerwould be, but I could tell her what reaction they would have to someone'squitting one particular job without having ever tried or inquired about theother, and I said, "I can only give you my personal advice, Myrtle, if I werein your place I would certainly try the job and if I was not physically ableto perform it, then I would feel that I, would be justified in quitting or takingwhatever action you might wish. . . . I went back to my office and in arather short time, I can't tell you how long, but I believe it was still beforenoon, she came into my office, and she said, "Mrs. Mack, I have decided toquit.I am not even going to try the job."Geliske's testimony was in general accord with that of Mack. except thatGeliske was unable to recall whether she discussed the question of unemploy-ment compensation with Mack.Mack impressed the undersigned as an especiallyforthright, sincere, and honest witness.Her testimony is therefore creditedand the undersigned finds that the conversation between Geliske and Mackoccurred as testified to by the latter.Geliske testified that she asked Crowe what type of job she would be givenand he told her that she would return to the percolator line and to wait andsee Cecil Beebe, who was assistant to Crowe. She did not ask which particularjob on the line would be assigned to her and did not consult Beebe. Crowe,on the other hand, denied that Geliske ever inquired as to the nature of thejob on production to which she would be assigned.He testified that he hadcontemplated assigning her to a job assembling small parts for a teakettle STAINLESS WARE COMPANY OF AMERICA149whistle and to cleaninng teakettles.The operator could perform these taskssitting ina chair.Apparently,Walters occupied a similar position beforeher transfer to the matron's job.Mack's testimony was corroborative to acertain extent of Crowe on this issue.Although the undersigned has not credited other portions of Crowe's testi-mony, hereinafter discussed, the undersigned finds that Crowe's testimony inrespect to Geliske is entitled to credence, being supported by the testimony ofMack, an impressive witness, and having considerable persuasion as to theprobable course of events when considered. in light of the conversation betweenMack and Geliske. The undersigned accordingly finds that Geliske did notinquire of Crowe as to the nature of the production job in question, that thejob on the production line to which she would have been transferred couldhave been performed seated at a bench or table, and that Geliske quit theRespondent's employ without inquiring as to the nature of the job to whichshe was to be transferred.Apparently the General Counsel contends thatGeliske's termination of employment was a "constructively" discriminatorydischarge, because of her activities in the Union-that is, that the Respondentproposed to transfer her from the matron job to a more arduous job on theproduction line which she could not physically perform and that she was there-fore forced to terminate her employment.The undersigned finds no merit insuch theories.It has been found above that the job to which Geliske was tobe transferred was one which could have been performed seated at a bench ortable and apparently one which she would have been physically able to perform.In addition, the exchange of Walters and Geliske in the jobs in question seemsreasonable.Walters was considerably older than Geliske, had suffered apermanent injury to a hand, was unable to perform her production tasksdexterously, and had served as matron for a considerable time on the nightshift.Furthermore, there is no persuasive evidence to indicate that the Re-spondent was aware of Geliske's union activities or sympathies at the time ofthe termination of her employment or, for that matter, that she had participatedin any union or concerted activities to an appreciable extent at such time.Geliske testified that subsequent to leaving the Respondent's employ, she becameactive in the Union "because we didn't talk openly about it in the shop at thetimeIwas there."According to employee Egbert Mersino, employees firstdiscussed the possibility of organization in early January 1947. In mid-February, after she had left the Respondent's employ, Geliske obtained unionapplication cards and gave them to Mersino.The first organizational meetingof the employees was held on March 4, 1947.In view of these factors and the entire record, the undersigned finds that theRespondent was not illegally motivated in suggesting the transfer of Geliskefrom the matron job to a position on the production line, that Geliske volun-tarily quit the Respondent's employ on February 6, 1947, and that the Re-spondent has not discriminated in regard to the hire and tenure of Geliske'semployment in violation of Section 8 (3) of the Wagner Actor Section 8 (a)(3) of the Act.D. Interference, restraint, and coercion, March 4 and 5, 19471.Advent of Union ; sequence of events.As previously mentioned, discussion among the employees as to the possibili-ties of organizing'commenced in January1947.In mid-February application 150DECISIONSOF NATIONALLABOR RELATIONS BOARDcards were obtained.On the evening of March 4, 1947, the first meeting ofemployees and an organizer of the Union was held.Employee Eva Dixon testified that on March 4, 1947, about 4: 20 p.in., im-mediately prior to the end of her work day, the following occurred :Iwas working and Mr. [William] Kelly [foreman of the polishing andbuffing department] came up and asked me if I was going to the Unionmeeting. . . . I said, "No." . .Then Mr. [Cecil] Beebe [assistant super-intendent over the kitchen utensil division] came up and he had a Unioncard and he asked me if I wanted it. I asked him, "For what." And hesaid, "For the meeting." . .. Well, we were talking about the meeting, Ididn't know anything about it but Mr. Crowe came up, he said, "I also gotan invitation."He said, "Are you going to this meeting tonight?" I said,"I don't know anything about it." I asked him where it would be and hesaid in Walled Lake.'Kellydeniedthat he ever talked to Dixon aboutunion meetingsor asked herif she attended them.Crowe did not specifically deny the testimony of Dixonabove related but stated generally that he never asked employees if they at-tended union meetings or endeavored to find out if they did.Beebe, who ap-peared undersubpena asa witness for the General Counsel in rebuttal, testifiedthat he and Crowe discussed the organizational activities of their employeesprior to the meeting of March 4.His testimony indicates that he was awarethat the meeting was to be held on March 4, but he was not questioned inrespect to this conversation with Dixon.Upon the entire record and uponthe undersigned's observation of the witnesses, the undersigned credits Dixon'stestimony in this regard and finds that Supervisors Kelly, Crowe, and Beebewade the inquiries testified to by Dixon.The same afternoon,March 4, employee June Wickline informed AssistantSuperintendent Beebe, according to the latter's credible testimony, that sheplanned to attend the meeting.However,Wickline did not actually attendthe meetingthat evening.She observed the employees gatheringin a drugstore in Walled Lake, Michigan, prior to going to the meeting which was heldin an apartment above the drug store, made a list of the employees so as-sembled, and, in the presence of employee Mary Smith, telephoned the home ofRichard Lewis, president of the Respondent, stated that "there was somethinggoing onat the drug store, that they should know," and that she had a list ofnames.Thereafter, she telephoned Foreman William Kelly and Paul Lewis,brother of Richard Lewis and at that time supervisor of the plant cafeteria, butneither of these calls was answered.Wickline then told Smith that Wickline was"supposed to return these names in the office . . . the next morning."Accordingto Smith, the following morning she encountered Wickline as the latter emergedfrom President Lewis' office and Smith asked Wickline "how she made out."Wickline replied that Smith "would know later."Foreman Beebe testified that Wickline gave him a list of names of employeeswho attended union meetings and that Wickline "is supposed to have covereda certain meeting at Walled Lake and these names are supposed to have beenthe people seen entering the hall."Employee Bronnis Haney, who attendedsome of the early meetings of the Union, also gave him the names of employees3 Crowe was superintendent over all divisions of the plant.Beebe, directly subordinateto Crowe,was in charge of all departments of the kitchen utensil division.In the record,Beebeis referred to under various job titles.For the purpose of clarity, his position isreferred to herein as assistant superintendent. STAINLESS WARE COMPANY OF AMERICA151in attendance at such meetings.Beebe, in turn, relayed the information givenhim by Wickline and Haney to Superintendent Crowe.'On the morning of March 5, 1947, employee Egbert Mersino, who had attendedthe union meeting at Walled Lake the night before, was sent by his foreman,William Kelly, to the office of Superintendent Crowe.There, Crowe asked Mer-sino whether he was "dissatisfied working there, and wanted to know justwhat the trouble was. I asked him .what he meant.He says I was causinga lot of trouble ; I was trying to organize the plant. . . . And he said I wasa trouble maker and an agitator, and then he told me that . . . somebody in theplant was going to hit me over the head ... [with]a spade ... for organ-izing the union."However, Crowe refused to identify the maker of the threat.Crowe inquired whether Mersino had attended the union meeting at WalledLake the night before.When Mersino admitted that he had been present, Croweinquired as to the names of other employees in attendance at the meeting, butMersino refused to divulge the information.'Shortly after Mersino returned to work, he was sent by Foreman Kelly toPresident Lewis' office, around 8: 30 a. in.Mersino testified that the followingconversation ensued:He [Lewis] asked me what the hell was the matter, wanted to know whyIwas causing so much trouble . . . I told him that I didn't figure I wascausing any trouble . .. He said, "Well,you are.You are just an agitatora The findings in this and the preceding paragraphs are based upon the credible testi-mony of Beebe and Smith.In considering Beebe's testimony,the undersigned is mindfulof Beebe's admission, in respect to the termination of his employment, "I figured I gota pretty raw deal" from the Respondent.However, Beebe impressed the undersignedas an honest witness, frank and candid in his testimony.Furthermore, his testimony onother issues supports the position taken by counsel for the Respondent and thereforedemonstrates his objectivity as a witness and lack of willful bias in his testimony.Wick-line's testimony is in accord with that of Smith as to certain details of the occurrences onthe night of March 4, 1947, at Walled Lake, but Wickline denied that she had compiled alist of employees attending the meeting or telephoned President Lewis.She also deniedthat any supervisor had ever qusetioned her in respect to union activities or meetingsof the employees and that she was in Lewis' office the morning of March 5. She admittedmaking a telephone call on the evening of March 4,in Smith's presence but, on cross-exam-ination, refused to divulge the identity of the person she called, testifying that she couldnot remember his name.Haney denied that she had ever given Beebe information withrespect to meetings of the Union.Lewis denied that Wickline had ever telephoned him,that he ever had a list of employees who attended union meetings, and that Wicklinewas in his office on March 5. It was stipulated that if Crowe were recalled as a witness,he would deny the testimony of Beebe.Upon the entire record and the subsequent courseof events, as well as the undersigned's observation of the witnesses, the testimony of Wick-line,Haney, Lewis, and Crowe is not credited.5 The findings in this paragraph are based upon the credible testimony of Mersino.Crowe specifically denied the statements attributed to him by Mersino, but admitted that hehad a conversation in his office with Mersino on the morning of March 5. According toCrowe, an unidentified person telephoned him on March 4, and asked, "How would you liketo find one of, your employees shoved in a snow bank?"When Crowe sought to identifythe employee threatened, the caller replied, "A fellow that works in the Polishing andBuffing Department named Bert."The next morning Crowe asked Kelly, foreman of thepolishing and buffing department, whether there was an employee named Bert in that de-partment and Kelly pointed out Mersino.Whereupon, Crowe asked that Mersino be sentto Crowe's office and Crowe told him about the telephone call.According to Crowe, Mer-sine then said,"He went over to Walled Lake to get some groceries and met some of thegirls over there and had a little meeting."Upon the entire record, including the factfound above that a list of employees who attended the union meeting at Walled Lake onMarch 4,had been given Beebe,who in turn submitted it to Crowe,as well as his impres-sion of the witnesses, the undersigned finds Crowe's denials not entitled to credence. Itis found that the colloquy between Crowe and Mersino occurred as testified to by Mersino. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere, a trouble maker."I asked him what he meant ... He said, "Youknow what I mean. It is about this union business; organizing thisplace. . .. ' I told him that the people all seemed for it .. . .He said hedidn't believe it.We argued back and forth for a little while. . . . Hesaid it would cost the Company an awful lot of money if they got the unionin there . . . He said that he couldn't afford to do it right then, he saidif it was three or four, maybe six months later, maybe it would bedifferent. . . Mr..Lewis said if the union come in you'd be cut down to eighthours a day, and three and four days a week. . . . I told him I didn't seewhy that would be necessary, it would be for their own advantage .. .Mr. Lewis told me that Mr. Crowe remarked to him that there was a manor men in the plant threatening to get me . . . If I didn't cut out this unionorganization . . . I asked him if he could name the parties, and hesaid, "No."Lewis admitted that he had a conversation with Mersino on or about March 5,1947, but denied that he instigated the interview.According to Lewis, Mersinorequested an appointment and was summoned when Lewis was free. Lewistestified that the conversation commenced by Mersino's requesting a loan ofbetween $300 and $500 and that Lewis declined to make such a loan becauseof the somewhat perilous business conditions then confronting the Respondent.According to Lewis, Mersino told him that the employees "would have betterconditions if they had a Union in the plant" and that "there was a number ofpeople in the plant that wanted a Union," but Lewis "only talked to him in ageneral line."Lewis specifically denied the statements and inquiries attributedto him by Mersino.From his observation of the witnesses and upon the entire record in the case,including (1) the fact that Wickline had telephoned Lewis the night before inrespect to the meeting at Walled Lake and that Wickline had submitted to theRespondent a list of employees attending the meeting, (2). the discouragingbusiness outlook then confronting the Respondent, hereinafter discussed, and(3) the events occurring in a meeting of all employees held by Lewis immediatelyafter his interview with Mersino, the undersigned is persuaded and finds thatthe conversation between Lewis and Mersino occurred as testified to by the latter.Soon after the day shift commenced work on March 5, Darlene Gortner, aninspector who had attended the union meeting the night before in Walled Lake,was summoned to Superintendent Crowe's office. Crowe asked her where she hadbeen the night before and Gortner replied that she had attended a show in WalledLake.Crowe asked her whether she had attended a union meeting, stated thathe knew about the meeting, and asked who was present.When Gortner repliedthat she did not know, Crowe stated that he knew who had attended eAbout 10 a. in. March 5, 1947, all employees, including, supervisors, wereassembled in the cafeteria of the Respondent's plant. President Lewis presidedover the meeting and commenced the discussion by stating that the Respondent'sbusiness prospects for the coming. months were not particularly good, becauseof a decrease in the amount of sales, and that consequently a lay-off of employeesmight be necessary.He also stated that a number of the stainless steel pans,rated as seconds, were available for purchase by the employees at half price.Hed The findings in this paragraph are based upon the credible testimony of Gortner.To a certain extent, her testimony was corroborated by that of employee Florence G. Bjork.Crowe denied that he ever had a conversation with Gortner about theunion meeting ofMarch 4.For the reasons stated above, the undersigned does not deem Crowe's denialworthy ofcredence. STAINLESS WARE COMPANY OF AMERICA153then introduced the admittedly main topic for discussion, the question of theemployees'organizational efforts.Lewis stated that he had been informed thatsome of the employees desired to have a union represent the employees and thathe had received a telephone call the evening before in regard to the unionmeeting at Walled Lake.He further stated that the purpose of the. presentmeetingwas to determinewhether theemployeeswanted a union to representthem andin theevent they did, he would call in an organizer for the Union toperfect the organization, and presumably sign a contract.Employee Bjorkprotested the haste in reaching a decision on the matter, suggesting that thedecision be deferred until after a union meeting that night, which the employeesmight attend and learn the purposes of the Union.Lewis, however, declined todelay a decision in the matterand urgedthe employees to determine then andthere whether they wanteda unionto represent them.When Lewis stated thatthe relationship between the Respondent and its employees had always beenthat of a happy family and inquired why the employees needed a union,employeesAnnabelBreeze and VirginiaLawrence raised a question as to the administrationof the Respondent's systemof automatic pay increases after employees hadobtained a certain number of months' seniority, contending that many employeeswere entitled to maximum rates because of their length of service but had notreceived the increases.Lewis sent for Personnel Manager Mack and asked herto explain the Respondent's system of automatic increases in pay.Mackexplained the system and Lewis asked all employees who. were entitled to, but-lad not received, higher rates of pay because of their length of service to raiseeither hand.Between 35 and 40 employees raised their hands.Lewis promisedthat the situation would be rectified in the next pay period and all who wereentitled to automatic increases would receive them.Lewis then asksd for oneof the employees to preside over the meeting, and for the employees to discussthematter and decide whether they desired to have a union represent them.Employee Anthony Swek took control of the meeting and Lewis and all supervisorswithdrew from the meeting to the Respondent's offices in a nearby building.Abrief discussion ensued with various employees expressing their opinions. Swek-asked the employees in favor of the Union to raise their hands. About 10 indi-cated that they wanted the Union. Swek adjourned the meeting and suggestedthat the employees return to work.In about 10 minutes, all employees were again ordered to assemble in thecafeteria.Lewis explained that the employees had not informed him of their-decision.He was told of the result of the show-of-hands vote. 'Lewis expresseddoubt as to the fairness of conducting such an open vote and directed a secondvote to be held by secret ballot.A ballot box was constructed, ballots distributed,.and four employees were appointed as tellers.Before the ballots were placedin the box, Lewis and the supervisory staff retired from. the cafeteria.Lewisreturned when the ballots were being counted. The balloting resulted in 43'votes for the Union and 155 against the Union. Lewis then told the employeesto have their lunch.?7The findings as to the meetings in the cafeteria on March 5, 1947, are a composite ofthe credible testimony of the numerous witnesses called by the General Counsel and bythe Respondent.Nearly all of the General Counsel's witnesses insisted that Lewis con-.ducted the show-of-hands vote at the first meeting in the cafeteria.However, Beebeand Paul Lewis, who were called as witnesses by the General Counsel, corroborated thetestimony of witnesses for the Respondent that Lewis and the supervisors left the firstmeeting before the vote was taken.The undersigned is persuaded that the events occurred..as related in the text above and that the witnesses were confused as to the balloting pro-cedure.Possibly, they confused the show-of-hands balloting conducted by Lewis in respect 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.ConclusionsAs soon as the Union's organizational campaign assumed concrete and overtform, the Respondent launched its counter-campaign in opposition to the con-certed activities of its employees.Thus, the afternoon before the first scheduledmeeting of the Union, on March 4, 1947, Superintendent Crowe, Assistant Super-intendent Beebe, and Foreman Kelly asked employee Dixon whether she plannedto attend the meeting.The names of those employees who attended the first meeting were suppliedthe Respondent by Wickline and Haney.The latter also gave additional infor-mation to the Respondent concerning subsequent meetings of the Union.Although the record does not establish positively that the Respondent directedWickline and Haney to engage in surveillance of union meetings, it is clear thatby accepting the information the Respondent indicated that Wickline and Haneywere acting with the Respondent's approval. In subsequent conversations be-:tween supervisors and employees, as well as in President Lewis' remarksaddressed to the assembled employees on March 5, reference was made to theinformation supplied by Wickline and Haney as to the union meetings. In theseconversations, employees were questioned as to their union activities, theirattendance of union meetings, and the identity of other employees present. Inview of the Respondent's acceptance of the data supplied by Wickline and Haney,the use to which such information was put by the Respondent, and the subsequentinterrogation of employees, the undersigned finds that such conduct by the Re-spondent constitued unlawful surveillance of organizational activity eOn April 5, 1947, the morning after the union meeting, Superintendent Croweinterrogated employees Mersino and Gortner as to their concerted activities,to the wage rates with the first vote on the union issue. In any event, it is hardly likelythat Lewis would reassemble the employees for the second balloting if he had conductedthe first ballot and knew the desires of the employees.Moreover, witnesses forthe Gen-eral Counsel stated that the reason given for the second balloting was that employees hadcomplained that the first show-of-hands ballot was unfair, but aside from a brief com-ment made by Mersino to his foreman, the record contains no evidence as to the specificcomplaints or the identity of employees making such complaint in respect to the methodof conduct of the first vote.Testimony that Lewis conducted the first ballot with respectto the Union is therefore not credited. It should be noted that a myriad of conflicts as tothe details of the meetings exists in the testimony of the various witnesses ; althoughsome events ascribed by the undersigned to the first meeting, may have occurred at thesecond meeting, it is unnecessary to determine with infinite precision the exact course ofevents for the purpose of this Intermediate Report.Lewis testified that the reason hecalled the meeting was to determine whether the employees wanted a Union to representthem, because "I didn't want a lot of dissatisfaction in the plant. . . . The way I fig-ured, if they wanted a Union we would calla man in andget it going so we couldgo aheadon our production."He admitted that he made some of the statements set forth inthe text above, but denied that he made any statement "for myself or for the Union," thathe used the "happy family" analogy in respect to his relationship with the employees, orstated that there was no need for a union. In view of the fact that the meetingwas calledimmediately after the first organizational meeting of the Union, before manyemployeeswere enrolled in its ranks, and upon the entire record and his observation of the witnesses,the undersigned cannot credit Lewis' testimony as to the reason for the assemblage of theemployees on March 5 or Lewis' denials of the statements set forth in the text.Additionalstatements were attributed to Lewis by various witnesses and were denied byhim.Theundersigned has not accorded them credence for the following reasons : (1) they were notin accord with the sequence of events or (2) they were attributed to Lewis by 1 or 2 wit-nesses without corroboration by the numerous witnesses called by the General Counsel or(3) the witnesses for the General Counsel were in disagreement as to the' nature of thestatement.8Macon Textiles,80 NLRB 1525 ;Boss Manufacturing Company,78 NLRB538;SohdePipe Line Company,75 NLRB 858. Cf.S. TV. Evans cf Sons,81 NLRB 161. STAINLESS' WARE COMPANY OF AMERICA155their attendance at the meeting the night before, and the identity of otheremployees present at the meeting.Furthermore, Crowe relayed to Mersino athreat that "somebody in the plant was going to hit [Mersino] over the head . . .[with] a spade . . . for organizing the Union."President Lewis also reiterated the threat to Mersino that "there was a man ormen in the plant threatening to get" Mersino unless lie "cut out this Unionorganization."In addition, Lewis inquiredas to Mersino'sunion activities andthreatened a reduction in working hours if the Union organized the plant.Later that morning, Lewis assembled the employees and addressed them.Although some of his remarks contained no threat of reprisalor promise ofbenefit and are therefore privileged speech, his inquiriesas to the reason theemployees desired to organize and his instruction that then and there theemployees should decide by vote whether they desired to have the Union as theircollective bargaining representative constituted unlawful interference and re-straint with the employees concerted activities.The fact thatLewis did nothimself take the vote or was not present when the vote was takendoes notaffect this conclusion.The direction of Lewis resulted in the first vote byshow of hands and also in the second vote by secret ballot and constitutedunlawful conduct,per se,being illegal interference by theRespondent in amatter which was exclusivelya concernof the employees.°The, undersigned concludes that by the foregoing conduct, statements, in-quiries, threats, and polling of employees, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteedby Section 7 of both the Wagner Act and the Act 10E. The discriminatory discharge of employee Florence BjorkBjork entered the Respondent's employ on November 20, 1945, and quitFebruary 16, 1946. She was rehired on June 24, 1946, and was dischargedMarch 12, 1947. Throughout her employment, she worked in the sun raydepartment of the kitchen utensil division.The 15 or 20 employees of thisdepartment, working generally in teams of 3 members, polished pans by hold-ing them with one hand on a rapidly revolving block while with the otherhand a polish finish was obtained by use of an abrasive pad or stone. Theemployees worked at tables on 2 opposite sides of which were located therevolving chucks or blocks, 3 to a side.The blocks were about 3 or 4 feet apart.Four to six employees worked at a table.Bjork attended the union meeting at Walled Lake on March 4 and all suc-ceeding meetings.On March 4, she signed an application for membership inthe Union and thereafter enlisted the membership of four other employees.Atthe meeting of employees in the cafeteria on March 5, she requested that Lewisdefer the balloting until a union meeting to be held that evening, so that em-ployeesmight attend the meeting and determine the purpose and aims oforganization.Lewis recalled that an employee urged that the vote be deferredbut tesified that he did not know the identity of the employee.9Granite State Machine Company, Inc.,80 NLRB79; Parkside Hotel,74 NLRB 809.11 It is not found that the promise of Lewis, made at the March 5 meeting, to give employ-ees their automatic increases to which they were entitled but had not been accorded wasunlawful.The system of automatic increases had been in effect for some time and thematter of its administration was raised by employees at the meeting.The undersigneddoes not construe Lewis' statements in regard thereto as an attempt to deter theorganiza-tionalefforts of the Union by granting employees a wage increase. 156DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Respondent contends that Bjork was discharged for a justifiable cause,.not violative of the Act, namely, that she talked in a loud voice to otheremployees while working and thereby created an accident hazard by distractingthe attention of employees from their work.The work of the sun ray depart-ment was somewhat hazardous;if a sun ray operator performed his work in acarelessmanner, a pan or the abrasive material might be thrown off therapidly revolving chuck with considerable force, hitting employees working:nearby"President Lewis testified that on five or six occasions when he visited theproduction floor of the plant, he observed Bjork talking in a loud tone of voiceor 15 minutes Bjork was not working but was talking to girls on the other sideof the table.According to Lewis, he remonstrated to Superintendent Crowe-that Bjork's conversational tendencies created a hazard to other employees ofthe department but Crowe replied, "We can't do anything with her," althoughshe had been warned not to talk. Thereupon, Lewis told Crowe, "Bert, beforesomebody gets hurt seriously, you ought to let her go." Crowe's testimonycorroborated that of Lewis.Bjork testified that on March 12, 1947, she noticed Lewis in the buffingdepartment looking at her and that at that time, Del George, Bjork's immediatesupervisor, came to her and said, "Dynamite, watch your talking." 12Accord-ing to Bjork, she had never before been reprimanded individually for talkingatwork, although George had on occasion warned the sun ray departmentand its component teams of three employees each, "We have to watch our-talking."George did not testify.Upon the entire record and his observation-of the witnesses, the undersigned credits Bjork's testimony as to this issue.At the close of the workday on March 12, Bjork was sent by Assistant Super-intendent Beebe to Crowe's office.According to the credible testimony of Bjork,Crowe said, `This is it . . . There is too much talking and not enough workgoing on in the Sun Ray Department" and discharged her.13Beebe testified that he and Crowe knew that Bjork, among others, was active'in the Union and that while he and Crowe were discussing such activities, Crowestated, "We will watch them and the first mis-move, that is it . . . that was thepay-off,made the final pay ticket out right then." Crowe denied that he evertalked with supervisors about the union activity of any employees and it wasstipulated that if Crowe were recalled as a witness he would have specificallydenied the testimony of Beebe.From his observation of the witnesses and forthe reasons heretofore stated, the undersigned credits the testimony of Beebe.11Albert Dominick, who was safety director for the Respondent from March 1945 toabout October 1948,testified credibly as to the accident hazard in the department.He.further testified that in April and May 1946, 80 percent of the accidents in the Respond-ent's operation occurred in the kitchen utensil division and that of such 80 percent, 38percent were in the sun ray department.He studied the operations of this departmentand recommended to Lewis or Crowe that "the employees should concentrate more on their-work and not be restricted from their operations,because the distraction of their opera-tions resulted in serious accidents."It should be noted,however,that these particular-accidents,and his study thereof,occurred some 1.0 or 11 months prior to Bjork's discharge-at a time when Bjork was not in the Respondent's employ.12Bjork's nicknames were "Dynamite"and "Peppy."13Crowe's testimony is in substantial accord with that of Bjork, except that he placed'her discharge at the time clock rather than his office.He testified that "I told her we-were discharging her on account of talking and yelling and I was going to get production,out or that department over there." STAINLESS WARE COMPANY OF AMERICA157Employee Jean Craven, a witness for the General Counsel and a teammate ofBjork, testified that Bjork talked no more at work than the other employees ofthe sun ray department, talked in an average voice to the girls working at hertable, sometimes conversed with employees on the opposite side of the work table,but never shouted or talked with employees at other tables in the department.Employee Mary Smith, who was also a witness for the General Counsel andwho worked in the sun ray department at a table nearby that of Bjork, testifiedthat "once in a while, not very often, Bjork talked to her but never shouted.Kathryn Nichols, a witness for the Respondent and also a teammate of Bjork,testified that Bjork was a good worker, talked more than the other employeesof the department, and possessed a loud voice which could be heard for con-siderable distance.11There was no rule prohibiting employees of the sun raydepartment from talking during working hours and with but few exceptions,all witnesses agreed that a convivial atmosphere prevailed among the employeesof the sun ray department; they talked and jested among themselves and withtheir foreman during working hours.15Upon the entire record, the undersigned finds that during working hours Bjorkdid in fact talk to fellow employees, both those on her side of the table and thoseopposite her, and that on occasion she talked to employees at other tables.Tohave done this she undoubtedly at times talked in a louder than average tone ofvoice.However, the undersigned cannot credit the Respondent's contentions thatBjork was discharged because of her conversational propensities; rather, theundersigned is persuaded that the motivation for Bjork's discharge was due toher activities and membership in the Union and the Respondent's oppositionthereto.These conclusions are based upon several reasons. (1) Although Bjorkwas allegedly discharged for talking at work, it is clear that there was no ruleprohibiting employees from conversing while they worked and that other em-ployees chatted and jested among themselves and with their foreman at work.Moreover, Bjork was never warned individually about talking at work, untilimmediately before her discharge at a time when the Respondent had decided toterminate her employment. (2) Notwithstanding the fact that the operations ofthe sun ray department were hazardous, there is no showing by the Respondentthat Bjork's talking caused any accidents in the department. In fact, the periodof high accident rate in the department occurred prior to Bjork's reemploymentby the Respondent on June 24, 1946. (3) As found heretofore, prior to Bjork'sdischarge, the Respondent had by various acts interfered with the organizationalactivities of its employees, indicating its opposition to the Union, and Bjork'sunion sympathies were known to President Lewis for she had advocated at theMarch 5 meeting that the vote be deferred in order to enable employees to attenda union meeting and acquaint themselves with the purposes of self-organization.The testimony of Assistant Superintendent Beebe, viewed in the light of theRespondent's opposition to the Union and knowledge of Bjork's union sympathies,establishes the real motivation for the discharge of Bjork.Both he and Crowe14Wickline,who worked in the sun ray department,also testified that Bjork talked fromtable to table in a loud voice,talked more than the other girls,and by such conversationskept "the other girls from working and she didn't work herself:"According to Wick-line,Foreman George frequently warned Bjork not to talk.As heretofore noted,Wick-line did not impress the undersigned as an accurate witness and her testimony on otherissues has been rejected.For those considerations, as well as the fact that Wickline dis-agreed with other witnesses as to Bjork's production, the undersigned does not credit hertesitmony as to Bjork.15This finding does not imply that they engaged in censorable conduct. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere aware of Bjork's union membership and activities and Crowe stated inrespect to the union adherents, "We will watch them and the first mis-move, thatis it ... that was the pay-off." 16Upon the basis of the foregoing and upon the entire record, the undersignedconcludes that Bjork's talking at work was seized upon by the Respondent as apretext for her discharge and that the real motive for the termination of heremployment was her activities and membership in the Union and the Respondent'sopposition thereto.In view of these circumstances, the undersigned finds thatBjork was discriminatorily discharged in violation of Section 8 (3) of the WagnerAct and Section 8 (a) (3) of the Act, because of her membership in, and activi-ties on behalf of, the Union and that by thus discriminating against Bjork, theRespondent has discouraged. membership in the Union and interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of both the Wagner Act and the Act.F. The discriminatory discharge of Annabel BreezeAnnabel Breeze commenced her employment with the Respondent on September4, 1945, in the sun ray department. Six months later she transferred to the pressroom, where she operated various types of small punch presses.She attended the first meeting of the Union at Walled Lake on March 4, 1947.At the meeting of employees in the Respondent's cafeteria on March 5, 1947, sheopenly espoused the Union by saying, according to her credible testimony, "Wewouldn't need a Union . . . if he [President Lewis] would give us our seniorityrights," and by launching a discussion of the administration of the Respondent'sautomatic wage increase policy.Breeze testified that at the Walled Lake meeting of the Union, it had beendecided to hold the next meeting at her home. She further testified crediblythat on March 5, Superintendent Crowe and Assistant Superintendent Beebeasked her whether the next meeting was going to be at her home, and that sheanswered in the negative."On March 13, 1947, Breeze was operating a small punch press, which formedbrackets for the handles on coffee percolators. In this operation, with herleft hand she dipped in a compound solution the blanks to be formed intobrackets, usually 10 at a time.Then, using tongs held in her right hand, sheinserted a blank in the press and tripped a lever with her foot, thereby caus-ing the press to close automatically and form the bracket.As the press opened,she removed the bracket with the tongs and then inserted another blank.Ac-cording to her uncontroverted testimony, the production rate for this job was400 brackets an hour.On March 13, 1947, she inadvertently inserted two blanks into the press atone time, causing the press to become locked.When Diesetter Kenneth Leonard11The conflict in reasons given for Bjork's discharge,inherent in Crowe's and PresidentLewis' testimony,also casts doubt as to the Respondent'smotivation in terminating Bjork'semployment.Thus,Preisdent Lewis testified that the sole reason for her discharge wasthat Bjork's talking constituted an accident hazard.However,when Crowe dischargedBjork,he ascribed as the reason,according to her testimony,"There is too much talkingand not enough work going on in the Sun Ray Department."Crowe testified that Bjorkwas discharged because she "was interfering with other people getting production ; it washazardous over there."14 Crowe testified that he never had any conversation with Breeze with respect to herunion activities and never interrogated her as to the identity of employees attending unionmeetings.Beebe was not questioned in respect to this conversation.For the reasonheretofore mentioned,the undersigned does not credit Crowe's testimony in this regard. STAINLESS WARE COMPANY OF AMERICA159opened the press, the top and bottom dies were found locked together. The-dieswere pried apart and it was discovered that the top die was damaged,having been "split open" or cracked, with injury to other portions of the die.Thereupon, Assistant Superintendent Beebe summarily discharged Breeze'sThe Respondent contends that the discharge of Breeze was not violative ofthe Act, because as stated in the Respondent's answer, Breeze "was dischargedfor cause for the reason that through wanton and gross negligence, she causedexpensive damage to be done to certain machinery of the employer and said ruleof discharge for such conduct has been uniformly applied by Respondent."Atthe hearing, counsel for the Respondent admitted that "there is no questionabout the quality of her work at any point."As to the first grounds for the discharge, namely "expensive damage" toequipment, it is clear that the die was not irreparably damaged by Breeze butwas put back in service the next day, after employees of the tool and (lie roomrepaired it.As to whether the Respondent had a rule of discharge for such action aswas taken by Breeze and whether such a rule was uniformly applied by theRespondent, the testimony of the witnesses is in decided conflict.There is no convincing evidence of specific instances, prior to the Breezeincident,where employees broke dies without being discharged,"DHowever,employees Davis, Breeze, and Berg, all of whom operated at various times similarsmall punch presses, testified that it was not uncommon for a press operatorto insert two blanks into a punch press, presumably without injury to thedies or presses.Their testimony was controverted by that of Diesetter Leonardand Superintendent Crowe and is irreconcilable with the established facts in18Breeze contended that the die was not broken but was scratched and could have easilybeen reconditioned.She testified that in the discussion between herself,Assistant Super-intendent Beebe, and Diesetter Leonard, which ensued immediately after the die wasremoved from the press and opened, Leonard said, "The die isn't broken, Mr. Beebe,"but Beebe replied, "Kenny, I said the die is broken," and then Leonard then said, Okay,the die is broken."Employee Eva Dixon corroborated the testimony of Breeze,statingthat she had overheard the conversation.However, employee Marian Urick, who was aproduction clerk for Beebe and who was a witness for the General Counsel, testified thatshe wrote the discharge slip for Breeze and overheard a conversation between Leonard andBeebe, wherein "Kenny [Leonard] told Mr. Beebe that the die was broke, and Mr. Beebesaid the die was broke they got her out of there; that she had to get out of there beforelunch..He did not want that machine touched or used until Annabel left." Leonardspecifically denied the testimony of Breeze and Dixon,and Beebe insisted that the die wasbroken, although he was not questioned in detail as to the incident.Crowe and Lewis alsotestified that the die was broken in the manner described in the text above.George A.Hendrian,assistant superintendent in charge of the tool and die department,gave detailedand convincing testimony in respect to the dies in question.Upon the entire record and hisobservation of the witnesses, the undersigned does not credit the testimony of Breeze andDixon in respect to the die-breaking incident but finds that the die was damaged in themanner related above.19 Employee Davis testified that employee Wanda Brown informed her in 1946 that shecaught a pair of tongs in a press and broke a die and that Brown was not discharged.Brown did not testify. Crowe denied that Brown ever broke a die. The under-signed does not credit this testimony of Davis nor the hearsay testimony of Breezethat she was told that a die on one of the large presses was broken on March 13. HazelBerg, employed in the sun ray department from 1945 to March 1946 and resident at thetime of the hearing at the home of Breeze, testified that occasionally she worked in thepress room and that in January 1946,her foreman complained that she had broken adie and run scrap for half a day but she was not discharged or reprimanded.However, shewas never assigned to press work thereafter.Foreman WilliamKelly denied that Bergbroke a die but stated that on one occasion the die became worn but Berg did not noticethe imperfection and ran scrap.Upon the entire record and his observation of the wit-nesses, the undersigned credits Kelly's testimony. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the operation of the presses.That is, on small presses, such aswere operated by these employees, the close adjustment of the dies allowed forclearance of only one piece of stock to be pressed.Unlike the larger presses,the smaller variety rarely stalled when the pressing mechanism was once startedand if two pieces of stock were inserted in the smaller presses, the machinewould complete the operation, causing damage either to the dies or to the pressitself.In other words, either the dies or the press must give way to accom-modate the thickness of the extra piece of stock.Richard Julleff, foreman of a press room of another employer and called bythe General Counsel as an expert witness, testified that in using "doped pieces,"that is stock dipped in compound, a pressed article might stick to the top of thedie and the operator would inadvertently insert another piece of stock, causingdamage to the die. Julleff testified that as a result of inserting two pieces ofstock in the press "sometimes you bust your die and sometimes you scorch them,you have to polish them down and use them over again . . . sometimes youbreak them beyond repair and you have to make a new one. Sometimes theyjust crack, you take them up and send them to the tool and die and weld themand polish them up and then send them back and put them in and get them readyfor operation again."According to Julleff, this might occur to an experiencedoperator three or four times a year and with a production rate of 350 or 400pieces per hour, "where you are working in compound, stuff like that, you arebound to stick them, you can't get away from it."Julleff was an impressive witness with no personal interest in the proceeding.His testimony is credited.Upon the entire record, the undersigned finds thaton occasion experienced punch press operators inadvertently inserted two piecesof stock in their presses with resulting injury to the dies: °The record does notreveal that employees were discharged forsuchincidents prior to the dischargeof Breeze 21Although there may be some valid justification for Breeze's discharge, theundersigned is convinced that the reason relied upon by the Respondent, namelythe damage to the die, was merely a pretext to conceal its illegal motivation forher discharge.As mentioned previously, Breeze was an early and active ad-herent of the Union, attending the first meetings, at which the occurrences andnames of those in attendance were reported to the Respondent.Moreover, sheopenly expressed her union sympathies at the meeting conducted by PresidentLewis on March 5. Finally, as set forth above, Beebe's testimony is an admissionthat Breeze's discharge was discriminatorily motivated.He and Crowe discussedthe fact that Breeze, among other employees, was active in the Union and Crowetold Beebe, "We will watch them and the first mis-move, that is it." In viewof these admissions, it is clear that the damage to the die by Breeze was the"mis-move" Beebe and Crowe were awaiting and, seizing upon that incident,they discharged her in order. to discourage. membership in the Union and theprogress of its organizational campaign."The undersigned concludes and finds20From his observation of the witnesses and for reasons previously stated, the testimonyof Leonard and Crowe to the contrary is not credited.21Crowe testified that subsequent to the dismissal of Breeze,another employee wasdischarged for damaging a die but he was unable to recall the name of the employee.TheRespondent did not introduce any records or other evidence with respect to the employeereferred to by Crowe.This testimony is not credited.22 In reaching this conclusion,the undersigned has not credited Breeze's testimony thatafter her discharge,around 11 a. in. on March 13, the Respondent did not offer her trans-portation from the plant,located in the country,to her home.Personnel Manager Macktestified that when employees were discharged or called home duringworking hours, the STAINLESS WARE COMPANY OF AMERICA161that Breeze was discriminatorily discharged in violation of Section 8 (3) ofthe Wagner Act and Section 8 (a) (3) of the Act, because of her membershipin the Union and that by thus discriminating against Breeze and by interrogatingher in respect to the meeting place of the Union, the Respondent has discouragedmembership in the Union and interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of both the WagnerAct and the Act: 3G. Furtherinterference,restraint,and coercionOn March 13, 1947, the Union held a meeting, which employee Eva Dixonattended.She testified credibly that the next morning she had the followingconversation with Superintendent Crowe:He said, "How did you like the Union meeting last night?" I said,"Fine."He said, "Eva,you shouldn't be going to those places," and Isaid, that I felt that when I punched out, I would go where I pleased anddo what I pleased.He said, "You are being disloyal to Mr. Lewis, as theUnion was voted out." I said, "Not me, I voted for it." . . . He askedme, . . "Eva do you mind telling me who all was there last night?" I said,"No,Mr. Crowe, I can't tell you that."He said, "Why not?" I said,"Well, you know that I was there, you ought to know who else was there."He said, "Do you know that people hold their jobs longer that keep theCompany informed of what goes on in the plant? . . . he said that I hadbeen there a long time, and that I was an excellent worker and that hehated to see me go, but if I kept on with this Unionbusiness,he wouldhave to let me go. I told him that he could fire me or lay me off or do any-thing he wished, I was still Union 2{Later in the morning, Assistant Superintendent Beebe asked Dixon, accordingto her credible testimony, "Did you have a good time at the meeting last night?"Dixon replied, "You should have been there."Whereupon Beebe countered, "Iwould like to have been, but I had to work late." 25Dixon further testified that about 11 a. m. on the same morning she had thefollowing conversation with Personnel Manager Maude Mack in the rest roomin the presence of employee Loretta Keller and other girls :Respondent customarily furnished them transportation,that she asked Breeze whether shehad any transportation home, and that Breeze replied that if she might use the telephone,a relative would come to the plant and meet her.According to Mack,Breeze used the tele-phone in another office and then left without saying more about transportation.The recordreveals that Breeze remained at the plant during the lunch period and she admitted thatshe was deeply. disturbed over her discharge.In view of these circumstances,as well asthe fact that Mack was a most impressive witness, the undersigned credits Mack's testi-mony in this regard.23Cf.Sunnyside Winery,77 NLRB 93 ;Super-Cold Southwest Company,81 NLRB 96.21Crowe did not specifically deny the testimony of Dixon in this regard but deniedgenerally that he ever questioned employees about their attendance at union meetings ortried to find out the identity of employees attending union meetings.From his observa-tion of the witnesses and for the reasons previously stated, the undersigned does not deemCrowe's denials worthy of credence.Dixon's testimony is credited on this issue.25Beebe did not specifically deny the remarks attributed to him by Dixon but deniedthat he ever asked employees if they attended union meetings.However, he admitted thathe inquired of employees Haney and Wickline as to the identity of employees in attendanceat union meetings.Upon the entire record and his observation of the witnesses,the under-signed does not credit the general denial of Beebe but finds that he made the inquiries astestified to by Dixon. 162DECISIONSOF NATIONALLABOR RELATIONS BOARD[Mack] said, ,you are one of the girls that is mixed up in this Unionbusiness."I said, "Why, yes, I am, it's a swell business to be in." Shesaid, "Eva, you shouldn't do that, you are being disloyal to Mr. Lewis," andshe says, "Believe me, it will only cause you trouble and you will getnowhere."Mack specifically denied making the statements attributed to her by Dixon.Keller testified that she never heard Mack make the statements attributed to herby Dixon or question any employee about his union activities or accuse anyemployee of belonging to the Union.Mary Walters, matron of the rest room,testified that she never observed Mack converse with Dixon in the rest room andnever heard Mack admonish Dixon, or any one, about the Union. As statedelsewhere, Mack appeared to be a sincere and truthful witness, as did Walters.Although the undersigned has credited some of Dixon's testimony, he has foundother portions to be unworthy of credence.From his impression of the wit-nesses and the fact that Mack's denials are supported by the testimony of Wal-ters and Keller, the undersigned credits Mack's testimony and finds that she didnot make the statements attributed to her by Dixon.Employee Dorothy Sawyer also attended the union meeting on the eveningof March 13, 1946.The next morning, she had a conversation with her foreman,William Kelly.Among other things, Kelly asked her if she had attended themeeting the night before. 21Later the same afternoon, Foreman Paul Lewis asked her, "How the meetingwas last night." Sawyer feigned ignorance of any meeting. As she was punchingher time card at the close of the work day, Paul Lewis told her that "he wassorry that he accused me of attending" the meeting. Sawyer replied, "I amsorry I lied to you, because I did."They talked for 15 or 20 minutes, arguingabout the Union-how Sawyer "felt about it and how he felt about it . . . hebelieved,there shouldn't be a Union out there." "On the morning of March 14, 1947, employee Egbert Mersino was instructedby his foreman, William Kelly, to report to President Lewis' office zbMersinocomplied with the order and testified credibly that he had the following conversa-tionwith Lewis : Lewis stated that in a previous conversation Mersino hadpromised to cease his union activity.Mersino denied that he had ever made sucha commitment and Lewis insisted that Mersino had done S0.2' Lewis askedMersino how long he intended to work for the Respondent.Mersino replied,16Kelly denied that he ever inquired of employees as to their union activities or theirattendance of union meetings.Upon the entire record and from his observation of thewitness, the undersigned does not credit Kelly's denials.Sawyer was an especially forth-right witness.n The findings in this paragraph rest upon the testimony of Sawyer.The quotationsare from her testimony.Paul Lewis admitted that the conversation occurred sub-stantially as testified to by Sawyer.21Mersino placed thisconversationas occurring between March 13 and 17, 1947.How-ever, the undenied and credible testimony of employee Sawyer,set forth in the marginbelow, establishedthe date ofthe conversation as occurringon March 14,the date onwhichseveral employees were questioned by various supervisors in respect to their unionactivities.The undersigned finds that Lewis summoned Mersino toLewis'office on March14, 1947.29Apparently the conversation referred to was that whichMersino testifiedoccurredon March 6, the day after the meeting of employees in the cafeteria.In thatconversation,Lewis asked Mersino, accordingto the latter's credible and undenied testimony, how he"thought themeeting had comeout."Mersinoreplied that"[he] had found out somethings that[lie]was glad to find out." STAINLESS WARE COMPANY OF AMERICA163"Ten years if I lived that long." Lewis then said that as long as Mersino"worked at Stainless Ware Company of America there would be a personalfight between them."Lewis inquired why Mersino was interested in organizingthe employees.Mersino replied that one reason was that the ventilating systemin the plant was defective.The matter was considered and Maintenance Fore-man Sid Parsons was called in to discuss the question.After the maintenanceforeman left, Lewis again asked Mersino why he was active in the Union.Mersino replied that Lewis had previously stated that no employee would bedischarged because of his union activities, yet on the two preceding days, em-ployees Bjork and Breeze had been discharged because of their union activities.Lewis denied that their concerted activities were the reason for the dischargeofBjork and Breeze and stated that they were discharged for legitimatereasons.The conversation concluded with Lewis saying, "Well, there isn'tmuch more to be said, except that I will tell you this, some man in the plantthreatened to split your head open with a spade." 30Upon the foregoing, the undersigned finds that by the inquiries of Superin-tendent Crowe, Assistant Superintendent Beebe, Foreman Kelly, and PresidentLewis as to the union membership and activities of employees, by Crowe'sthreats and statements to the effect that Dixon's tenure of employment wasendangered as long as she continued her concerted activities, and by PresidentLewis' statement to Mersino that Mersino was in danger of bodily harm, pre-sumably because of his union activities, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Wagner Act and the Act.30 The findings in this paragraph are based upon the testimony of Mersino. Lewis statedthat Mersino came on his own initiative to Lewis' office and that the followingconversationensued :Well,Mr. Mersino come in and said they had a meeting in the restaurant and hesaid that nobody should be laid off for union activities, and I said, "Nobodyhas beenlaid off for union activities."Well, he said that we had.He mentioned two namesat that time, of two people and I said, "I don't even know that those people evenbelonged to the union." . . . He said that one of the things . . . why we really wanta union is because we thought the blower could be more efficient . . . Well,he saidto call Sid Parsons in, so I called Sid in and asked him what was wrong,see, andSid said he would check the blower and see if anything was wrong. I understood, atthat time, that there was a broken belt or something, and Sid, he replaced the belt,or something. It wasn't running fast enough.Lewis specifically denied making the inquiries, threats, and statements attributed to himby Mersino.Mersino's testimony that he was ordered to report to Lewis' office was cor-roborated by employee Dorothy Sawyer, who worked under the supervision of ForemanKelly and who testified, credibly and without contradiction, that she had the followingconversation with Kelly on the morning of March 14:Well, he came up, I believe Mr. Lewis sent for Bert Mersino tocome to his office,and it was shortly after that Kelly came up to me in a round about way, he said,"Pretty soft for some people." I said, "What do youmean,Kelly?"And he said."Your boyfriend is over in the office." I said, "Who do you mean?" I said, "Oh,Bert?"Upon the undersigned's consideration of the entire record, his observation of the wit-nesses, and the reasons previously set forth in resolving other conflictsbetween the testi-mony of Lewis and Mersino, the undersigned finds that the conversation occurred in ac-cordance with Mersino's testimony, corroborated in' part by Sawyer, that Lewis made thestatements attributed to him by Mersino, and that Lewis' testimonyand denials areunworthy of credence.877359-50-vol. 87-12 164DECISIONSOF NATIONALLABOR RELATIONS BOARDH. The lay-off of employees in April 19471.General considerationsAt the beginningof April 1947,the Respondentemployed 173nonsupervisory,employees in the kitchen utensil division.Throughout the history of the Re-spondent's operations,the kitchen utensil division had been subdivided among5 departments and the seniority rights of employees was division-wide ratherthan departmental.On April 4,1947,President Lewis assembled the employeesand announced that the kitchen utensil division had been reorganized into 22departments,that seniority would thereafter be on a departmental basis, andthat a number of employees would be laid off that day.He also announced thatinasmuch as there had been considerable interchange of employees among thevarious departments in the past, employees caught in the lay-off with 30 days'seniority in other departments could compete with the employees of those depart-ments for jobs.Among the 34 employees laid off onApril 4, 1947,were complainants Mersino,Sawyer, Cooper,Gregor, Janka,and Lawrence.On April 8,1947, 7 moreemployees,including complainantDavis,were laid off.An additional four werelaid off onApril 9,1947,and on the next day7 more employees,including com-plainant Dixon,were laid off.On April 23, 1947, 3 employees were laid off.All told, 55employees of the kitchen utensil division were laid off in April1947.31The General Counsel contends that the inclusion of the 8 complainants, abovenamed, in the lay-off was discriminatory within the meaning of Section 8 (a)(3) of the Act,insisting that the Respondent reorganized the kitchen utensildivision into 22 departments and changed its seniority policy so as to havereason to lay off the complainants.The Respondent,on the other hand, avers that the lay-off, the reorganizationof the departments,and the change in seniority policy were made in the interestsof economy and efficiency.It is clear that the reduction in force in April 1947, was necessitated by theeconomic situation confronting the Respondent and requiring a retrenchmentof its operations.The sales of the Respondent'sproducts had fallen from atotal of $456,008 in June 1946, to $180,602 in February 1947. In March 1947, thetotal sales decreased to $171,810.These figures reflected a decrease in the salesof theproducts of the kitchen utensil division.As part of its retrenchmentprogram, the Respondent had abandoned its night shift in January,with theexception of a skeleton crew for maintenance and emergency work.However,its business did not improve and by March it was apparent from the decreasein sales and in orders that a further reduction in force would be necessary. Inearly April,the Respondent determined to make an extensive lay-off of employees.The undersigned concludes and findsthat thelay-off of employees in April wasdue to the economic conditions affecting the Respondent's business and was notinspired by the Respondent's antipathy to the Union .12A number of office employees were also laid off at this time.3aThis finding as to the Respondent's bona fides in respect to the reason for the lay-offof April 1947 is buttressed by the fact that the Respondent's sales continued to declinein 1947 and 1.948, reaching a low of $64,780 in April 1948, rising somewhat thereafter,but sinkingto $81,529 in October 1948.Further reductions in personnel were made afterthe April 1947 lay-off.At the time of the hearing, the kitchen utensil division employed'approximately 65 employees. STAINLESS WARE COMPANY OF AMERICA165Turning to the question of the reorganization of the kitchen utensil divisionand the change in seniority policy, the testimony with respect thereto is in themain uncontroverted.Prior to April 1947, the Respondent had frequently trans-ferred employees from one department to -another. Some transfers were per-manent,otherswere on a temporary basis, due to lack of work in certaindepartments.On February 1, 1946, the Respondent was incorporated and a new accountingsystem was inaugurated.At that time, Jerome Kotts, the Respondent's ac-countant, suggested a revision of the departments of the kitchen utensil divisionin order to stabilize the labor costs.Later in 1946, in conferences among theRespondent's managerial personnel, the matter was discussed. In September1946, studies of efficiency of plant operations were made, determining the laborcost of production.Of the total cost of production, the labor costs had risenfrom 8 to 12 percent. In December 1946, it was determined to further depart-mentalize the kitchen utensil division, to cease the practice of transferringemployees among the departments, and to establish a departmental senioritysystem.The purpose of the changes was to increase the efficiency of employeesin their tasks by confining their work to narrower ranges in more clearlydefined departments and to obviate the cost of training employees to new taskswhen transfers were made.'Accordingly, in December 1946, William G. Watkins, a timekeeper for theRespondent, commenced a study of the personnel records of employees in orderto set up a list of employees, assigned to one of the 22 departments where theyhad performed the most work. Once assigned to a department, an employeewas credited with his seniority gained in that department.When the nightshift was laid off in January 1947, the new system had not been perfected andthe lay-off followed the original seniority plan on a division-wide basis. InMarch 1947, Watkins completed his work, having made a study of personnelrecords and assigned employees to one of the 22 departments. The reorganiza-tion of the departments of the kitchen utensil division and the new departmentalseniority system was announced and followed in the April reductions in force.Employees were informed that if they were laid off but had 30 days' experiencein another department, they might compete with the employees of the otherdepartment for jobs on the basis of their full seniority.Employees were alsoadvised that if they had any question as to the accuracy of their seniority ratingunder the new plan, they might consult the personnel records and officials. A fewemployees complained that error had been made ; in some cases, it was foundthat a mistake had been made and the employees were not laid off. Others with30 days' experience in other departments were able to "bump" employees in suchdepartments.An examination of the records introduced into 'evidence with respect tothe lay-off by departments reveals that there was no serious deviation fromthe seniority lists among the employees laid off, except in one department. Inthe buff hand department, eight employees were laid off, among them com-plainants Janka, Sawyer, and Cooper. Four employees remained in the de-partment after the reduction in force.As to two of these, H. G. Martin andJames Drury, the record shows that their seniority commenced on February17 and March 3, 1947, respectively.The employees laid off had more seniority,in the department than Martin and Drury. The record contains no explana-tion for the retention of these two employees.However, if the seniority planhad been, followed in this department by including Martin and Drury in the lay- 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff,nevertheless, the complainants would havebeen amongthose laid off. Inview of this fact, the undersigned finds that the retention of Martin and Drurydoes not establish that the lay-off of complainants Janka, Sawyer, and Cooperwas discriminatory.Another reason, advanced by the Respondent's supervisors, for the reorgani-zation of the kitchen utensil division and the change to departmental senioritywas that thereby the Respondent was able to reduce its force to aminimumand yet turn out production with experienced employees remaining in eachdepartment. It is contended by the Respondent that had the earlier systemof division-wide seniority been followed, certain departments would have beendeprived of nearly all experienced employees, while in other departments vir-tually no reduction in the number of employees would have been effected.Asa result of the use of the division-wide system of seniority, it would havebeen necessary to transfer employees from departments where they had ex-perience to departments in which they had no training, with a consequent in-crease in labor cost to the Respondent for the training period in the new jobs 83The records of the Respondent introduced, in evidence tend to support testimonycredited.In support of his contentions, the General Counsel relies upon the testimonyof Assistant Superintendent Beebe that he and Crowe realized that certainof the complainants were active in the Union and discussed the fact that whenthe reduction in force was made under the new seniority and departmental sys-tem, many of the Union adherents would be laid off.35 Although Beebe's testi-mony on this issue is not particularly lucid and in considerable measure waselicited by leading questions, the undersignedconstruesBeebe's testimony tomeanthat he and Crowe expressedopinions,possibly of gratification, thatthe reduction in force under the new system `would result in the lay-off ofseveralunionadherents.Beebe's testimony does not establish, in the under-signed's opinion, that the change in seniority and departmental policies wasmade because of the Respondent's desire to have reason to rid itself of unionadherents.The General Counsel alsopoints tothe numberof employees transferred fromone department to-another prior to the April lay-off and urges that the Re-spondent's "contentionthat theywere placed intwenty-twodepartments becauseitwas expensive to shift employeesfrom one placeto another is not borne outby the practice which the Company engaged in." The undersigned is not per-33To train an employee for a job cost the Respondent between $250 and $350.34 Inasmuch as the seniority list on a division-wide basis was not introduced into evi-dence, it is impossible to verify this testimony with absolute accuracy.However, theundersigned,in studying the record,has made a recapitulation of the departmental senioritylists and ranked the employees in the order of their seniority given in such lists withoutregard to departments.Such a recapitulation approaches a division-wide seniority list,although doubtless there are some inaccuracies inasmuch as the list introduced into evidencecredited employees with seniority gained in the department to which they were assignedand, in some instances,did not credit seniority gained by work in other departments.Thededuction of the total employees laid off from the recapitulated seniority list supportsthe contentions of, and testimony adduced by,the Respondent,related in the text above.Thus, according to the undersigned's study, only 3 experienced employees would haveremained in the sun ray department,whereas the Respondent desired to retain 8 em-ployees in this department.On the other hand, under the recapitulated list, only2 lay-offs would have resulted in the large presses department,leaving a staff of 10employees.There was work for only 5 employees in this department after the lay-offs.35For reasons heretofore mentioned,the undersigned credits Beebe's testimony in thisregard and finds the denials of Crowe unworthy of credence. STAINLESS WARE COMPANY OF AMERICA167euaded by the General Counsel's argument.Admittedly, there was consider-able interchange of employees among the various departments prior to theApril lay-off.The record shows that subsequent to the lay-off, the interchangeof employees lessened substantially.Although the timing of the Respondent'schange in policy raises some question as to the Respondent's motivation, yetitmust be noted that provision was made in the lay-off policy to eliminate asmuch as possible any inequities arising from the permanent assignment ofemployees to departments and the change in departments and seniority.Namely,that employees laid off in one department having 30 days' seniority in an-other department were permitted to compete for jobs in the second departmenton the basis of their entire seniority.The undersigned is of the opinion andfinds that the economic factors set forth above were prevailing in the Re-spondent's determination to change its policies.For the same reason, the under-signed finds that the reorganization of the kitchen utensil division into 22 de-partments and the change in seniority system by the Respondent were notillegallymotivated.2.Specific considerationsas to complainantsa.Dorothy GregorThere remains for consideration testimony of some complainants adduced bythe General Counsel to show an illegal motivation on the part of the Respond-ent in choosing them to be laid off. Thus, Dorothy Gregor, employed in thelarge presses department, testified that she had not been active in the Union,having attended only one meeting in mid-March 1947. She further testifiedthat after Lewis made the general announcement about the pending lay-offs onApril 4, she asked Assistant Superintendent Beebe for permission to leave workat noon so that she might attend Good Friday services at her church and alsoasked'if she were to be laid off.According to Gregor, he replied, "If theyhaven't told you now, you are not laid off." Immediately following this con-versation, she signed an application for membership in the Union in the viewof Mary Walters, matron of the rest room 39 Thereupon she left the plant andwent home to find a telegram from Personnel Manager Mack, requesting Gregornot to report to work until further notice.Walters testified that she never reported to Mack conversations of the girlsin the rest room.Walters also denied watching girls sign union cards in therest room and stated that she did not remember seeing a union card in therest room.She denied knowing Gregor, or Janka, whose testimony will nextbe considered.Mack denied that she ever sought to gather information aboutunion activities of employees and testified that the reason Gregor was sent thetelegraphic notice of her laff-off was that on rechecking the seniority lists, theRespondent's supervisors found that additional employees should be laid offand such employees were notified as soon as possible. According to Mack,Gregor, who worked on the day shift, and two employees on the night shift werenotified by telegram that they were laid off.s°Employee Marian Urick testified that she induced Gregor to sign the union applicationcard.She further testified,"She and I were in the corner, off in the corner,although thetest room was full of girls but the Matron[Mary Walters] seemed to be very interested,and came over to see what we were doing....She said, 'Oh,you are doing that too.' "Gregor did not testify that Walters made such a remark.In view of Walters' testimonyset forth hereinafter in the text above, the undersigned does not credit Urick's testimonyin this regard. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDGregor testified that she was employed by the Respondent in the sun raydepartment in February 1946 and soon transferred to the largepresses de-partment.The seniority lists for that department assigned her seniority in.that department commencing on March 5, 1946. She had the leastseniorityof the employees in that department.On April 8, 1947, five other employees ofher department were laid off and another was laid off on April 10, 1947.Mackand Walters were among the most impressive of the Respondent'switnesses.From his observation of the witnesses, and in view of the fact that Gregorhad the least seniority in her department and that additional employees of'that department were also laid off in accordance with their seniority ratings,.the undersigned credits the testimony of Mack and Walters and finds that theRespondent did not choose Gregor for lay-off because of her union membershipor activities.b.Marie JanicaMarie Janka testified that she was employedby theRespondent in the buffing.department in February 1946 and continuedto work thereafterin that depart-ment.The seniority list for the buff hand department gave her seniority as.commencing on February 25, 1946. Jankatestifiedthat she attended a unionmeeting in mid-March 1947 and signed a union application for membership inthe rest room on April 3,1946,in the presence of Matron MaryWalters, whoasked,"Are you going to sign one of them?"On April 4,1947,when Janka.asker her foreman, WilliamKelly,for leaveto attend Good Friday services:that afternoon,he informed her that shewas laidoff.Walters'testimony hasbeen previously set forth and is credited.It isfound thatshe did not make,the statement attributed to her by Janka.Accordingto the seniority list forthe buff hand department,Janka wasthird from the bottomin length of service,with the Respondent.Eight employees were laid off on April 4, 1947. In,view of this fact as well as the credible testimony of Walters,the undersignedfinds that Janka's union membership and activities were not the determining,factors in the Respondent's decision to lay her off.c.Dorothy Saw jjcr, Neva Cooper, Virginia Lawrence, and Egbert MersinoDorothy Sawyer entered the Respondent's employ on August 8, 1945, andwas credited with seniority as of that date in the buff hand department.NevaCooper's seniority in the same department dated from July 10, 1945, the dateof her hiring by the Respondent.Virginia Lawrence commenced her employ-ment on August 2, 1945, and her seniority in the grind hand department began,on that date.Egbert Mersino was employed by the Respondent on November6,1946, and was given that seniority in the grind acme department. Thesefour complainants were laid off on April 4, 1947."All were members of theUnion, had attended union meetings, and had participated in various ways inthe organizational campaign. In view of the Respondent's surveillance of theunion meetings and interrogation of some of these employees, it is clear that.theirmembership was known to the Respondent. Although the Respondent.engaged in acts of interference, restraint, and coercion as to some of these37Mersino testified that he entered the Respondent's employ on or about November 16,.1946, and was laid off on April 7, 1947. The records of the Respondent with respect tothe seniority of all employees under the new departmental systemcreditMersino with:seniority in his department commencing on November 6, 1946, and show that he was laidoff on April 4, 1947. The undersigned does not credit Mersino's testimony in this regard.. STAINLESS WARE COMPANY OF AMERICA169employees, particularlyMersino,a the month before the April lay-off, theirinclusion in the reduction in force appears, so far as the record shows, to havebeen upon the basis of their seniority in their respective departments a9Theundersigned is not persuaded that the controlling factors motivating the Re-spondent in laying them off was other than economic in nature.'0d.Doris DavisDoris Davis testified that she commenced her employment with the Respondenton August 13, 1945, in the press department, joined the Union and attendedseveral meetings in March 1946, solicited union memberships, and participated ina union demonstration or rally in front of the plant on the afternoon of April 4,1947.That afternoon, several employees who had obtained leave to attend GoodFriday services returned to the plant as the first shift was being dismissed anddistributed union cards at the plant gate.Admittedly, these activities wereobserved by several of the Respondent's supervisors from an office on the upperfloor of the plant.The seniority list for the small presses department listedDavis with seniority commencing on August 13, 1945.On April 8, 1947, she andanother employee were laid off.Employee F. L. Wright had 8 days' less senioritythan Davis, but was retained.However, on April 23, 1947, Wright was laid off.Although the seniority system was not strictly followed in this instance, theundersigned finds no convincing evidence that Davis' lay-off was illegallymotivated.e.Eva DixonComplainant Eva Dixon testified that she entered the Respondent's employon February 10, 1945.She joined the Union on March 13, 1947. In March 1947,as previously found, she was interrogated with respect to her union activities bySuperintendent Crowe, Assistant Superintendent Beebe, and Foreman Kelly.On the afternoon of April 4, 1947, she participated in the union rally at theplant gate, as previously described.The demonstration was witnessed by varioussupervisors of the Respondent, including Crowe, Beebe, Kemp, and Mack.Ac-cording to Dixon, the following incident occurred :I was standing out in the road, signing people up in the Union and I heardmy name calledand Ilooked around and Mr. Crowe said, "Come here."Hewas in the window, the window wasopen, and he was looking out. I didn't88As hereinafter found in the text, Crowe told Foreman Paul Lewis that Mersino was oneof the employees Crowe "would have to get.. .out of the shop."This testimony castsserious doubts as to the legality of the Respondent'smotivation in selecting Mersino forlay-off.Although the matter is not free from doubt,the undersigned is of the opinion thatthe economic factors necessitating the lay-off out-weigh Crowe's antiunion animus.88As previously mentioned,the records of the Respondent show that two employees withless seniority than Cooper and Lawrence in the hand grind department were retained, butthe undersigned has previously found that such deviation from the strict seniority ratingswas not discriminatory to Cooper and Lawrence,inasmuch as they would have been includedamong the 8 employees laid off in their department even if the seniority listing had beenadhered to.40 In making these findings as to Neva Cooper and as to other issues in the case,the under-signed has not considered the testimony of Leslie B. Turner, at various times a foremanand employee of the Respondent,for the reason that Turner's testimony on cross-examina-tion by the Respondent was at variance with an affidavit given by TurnertoMack onJuly 8, 1947,in respect to the Respondent's no-solicitation rule thereby casting doubt' asto the accuracy of his testimony.Nor has the hearsay testimony of Neva Cooper andCledith Cooper, elicited as corroborative of Leslie Turner's testimony, been considered. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay him no attention, and I kept on, and pretty soon Mr. Beebe says, "Comehere, Eva," and I said, "No, you come out here," and he said, "What haveyou got out there?" I said, "We are passing out Union cards and books,"I said, "They are free, today, come on out and they won't cost you a penny."Crowe and Beebe specifically denied Dixon's testimony in this regard. Per-sonnel Manager Mack and General Manager Kemp testified that they observedthe demonstration from the upper floor of the plant but did not hear anyone callfrom the plant to Dixon as testified by the latter.None of Dixon's fellow par-ticipants in the incident was questioned with respect to the conversation betweenher and Beebe or between her and Crowe, although some were witnesses for theGeneral Counsel; her testimony is thus uncorroborated.As mentioned previ-ously,Mack impressed the undersigned as a reliable witness.Kemp was alsoa sincerewitness, as was Beebe. Although the undersigned has credited portionsof Dixon's testimony with respect to other incidents, he has found other portionsunworthy of credence.The same has resulted from the weighing of Crowe'stestimony as to other incidents.The undersigned is persuaded, upon the entirerecord and his observation of the witnesses, that Dixon's testimony is not entitledto credence in regard to this event.The denials of Crowe and Beebe, as corrob-orated by Mack and Kemp, are credited.Dixon also testified that she received permission to leave the plant at mid-dayon April 4, 1947, Good Friday, and that before leaving, she gave union applicationcards to employees Muriel Ross and Jo Wagner who signed them in the rest roomin the presence of Matron Walters.Dixon testified that on the following Mon-day, April 7, 1947, she had the following conversation with Superintendent Crowe :[Crowe] said, "Eva, I warned you for the last tinge to quit signing peopleup for this Union, on Companypremises."And, I said, "HaveI been signinganybody up?"He said, "You sure did." I said, "How do you know?"Hesaid, "Only Friday you signed twogirls up inthe rest room." . . . then I said,"Did Mrs. Walters tell you?", and he said, "What do you think we pay thematron for in there to tell us what you girls do?"Crowe specifically denied Dixon's testimony.Walters, who at the time of thehearing was no longer in the Respondent's employ, testified that the Respondent'ssupervisors never questioned her as to the conversations of employees in the restroom or instructed her to question the employees about their union activities, andthat she never reported any of the conversations to the Respondent.AccordingtoWalters, "There never was a thing said about a union, or anyone give meinstructions to find out nothing concerning the Union, whatsoever." She alsotestified that she did not see Dixon "sign up" any employees in the Union onApril 4, and that if she had observed such conduct she would not have reportedit to the Respondent because "it was none of my business. I wasn't hired therefor a spy."Of these three witnesses, Walters was the most impressive both asto her sincerity and as to her lack of interest in the outcome of the proceedings.From his observation of the witnesses, the undersigned finds Dixon's testimonyunworthy of credence.Crowe's denials, corroborated by Walters, are credited.'41 In resolving these conflicts in testimony,the undersigned has considered the fact, aspreviously found, that Wickline and Haney Informed the Respondent of the occurrences at,and those attending,union meetings.Such reporting,in a sense,adds credence to Dixon'stestimony but is offset by the additional fact that there is no showing that Wickline andHaney were ordered to spy on the union meetings.Dixon's testimony was to the effectthat Crowe stated that Walters was assigned the matron's job to act as an informant forthe Respondent.The findings as to the termination of Geliske's employment, discussedabove, have also been considered in respect to these issues. STAINLESS WARE COMPANY OF AMERICA171Dixon testified that she was laid off on April 10, 1947, and that prior to hernotification of lay-off, she had the following conversation with President Lewison April 10:The reason why I remember that day, there was a notice on the time clockthat said we would bow our head for two minutes for prayer for Henry Ford,and at that time we would shut our machines off and Mr. Lewis took upapproximately 10 minutes praying instead of two minutes.And he walkedover to me and he said, "Well, little Eve, how do you feel today?"I said,"Okay, and you?"He said, "Well, Iam still living."And I said, "Well,Mr. Lewis, that is one thing you can be thankful for.Mr. Henry wouldn'tsay that after today."He wheeled on his heels and said to Steve [ForemanArnold Stevenson], "We will let her go."She further testified that later that day she was informed of her lay-off byForeman Stevenson in the following conversation :[Stevenson] walked over to me and he said, "Eva, I will have to let yougo," and he pulled a slip out of his pocket and told me to go up to iIrs. Mack[the Respondent's personnel manager], and I asked him "How come?"Hesaid, "That is the boss' orders." I asked him, "Well, how about me bumpingsomebody and going back to my seniority?"He said, "You can't do that."I said, "I know I can, because Mr. Lewis said we could."He said, "As oftoday, you are frozen to your jobs, and when you are frozen, if there is nowork, you go home."Lewis testified that he conducted a brief memorial service at the plant afterthe death of Henry Ford and stated that he could not remember having a con-versation thereafter with Dixon.He specifically denied, however, that heordered Foremen Stevenson to terminate Dixon's employment.Stevenson didnot testify.Although Dixon was employed in February 1945, the seniority records usedin the reorganization of the kitchen utensil division list her seniority in the smallpresses department as commencing on June 4, 1945.Two employees with lessseniority than Dixon were laid off on April 8, 1947.Dixon was the third memberof the department to be laid off. Thirteen days after Dixon's termination, em-ployee F. L. Wright, who had approximately 2i/., months' less seniority thanDixon, was laid off.Except for the retention of Wright for 2 weeks after Dixon'stermination, the seniority list for Dixon's department was followed in determin-ing the order of lay-offs. In view of this fact, as well as his impression of thewitnesses, the undersigned credits Lewis' testimony that he did not order Steven-son to discharge Dixon.Since Stevenson was not called as a witness, Dixon's testimony with respectto her conversation with him at the time she was notified of her lay-off wasnot specifically controverted. Inasmuch as Dixon testified that she was employedin February 1945 but the seniority records in the small presses department credither for seniority in that department only since June 4, 1945, it may be that shehad the right to "bump" employees in other departments, although the recorddoes not clearly develop such facts. It is clear, however, that Lewis explainedto employees that those who were laid off in one department, having 30 days'seniority in another department, would be entitled to compete for jobs in thesecond department.Several employees who received lay-off notices questionedthe accuracy of the records and claimed"bumping" privileges and in someinstances,it was found that their contentions were correct.Their lay-off notices 172DECISIONSOF NATIONALLABOR RELATIONS BOARDwere revoked and they bumped other employees.One of these employees whoclaimed "bumping"privileges was complainant Marian Urick,whose case is here-inafter considered.These facts cast doubt upon the accuracy of Dixon's testi-mony as to her conversation with Stevenson.However,the undersigned creditsDixon's undenied testimony but finds thatif she hadbumping rights in otherdepartments-a fact that the record does not reveal-she did not pursue them.Apparently she made no avowal of her seniority rights in other departments toPersonnel Manager Mack.From the handling of other cases involving bumpingrights, one may infer that had Dixon such rights and she had pursued them, shewould have been given a job in another department where she had experienceand the requisite seniority.The undersigned finds no special circumstancesshowing that the Respondent was illegallymotivatedin selecting Dixon to be laid.off.3.ConclusionsIn view of the foregoing and upon the entire record, the undersignedconcludesand finds that the lay-off of Mersino, Sawyer, Cooper, Gregor, Janka, Lawrence,Davis, and Dixon in April 1947 by the Respondent was not violative of theWagner Act or the Act.42I.The discriminatory transfer and subsequent discharge of Marian Urick1.The discriminatory transferUrick commenced her employment with the Respondent in June 1945, workingin a department which dried pans with sawdust. Two months later she trans-ferred to the polishing department, where she worked for about 14 months.Then she became production clerk for Assistant Superintendent Beebe.On thisjob, she kept daily records of production of the various departments of thekitchen utensil division, inventory records, records of job assignments andseniority of employees working under Beebe's jurisdiction, and made out sepa-ration slips for employees when their employment was terminated.Urick joined the Union early in March 1947. The first union meeting sheattended was that held on March 13, 1947.The next clay at work, Beebe askedher if she "had had a good time at the union meeting."When she asked whatwas the source of his information, Beebe replied, according to the credible testi-mony of Urick, "Well, . . . a thing like that gets around" and further statedthat "he could find out anything if he wanted to." "Urick testified credibly that on or about March 31, 1946, when she reportedto work and "started down the aisle towards my desk, . . . Mr. Beebe stoppedme and told me that the office was closed.And I asked him why, he just grinnedat me, and he said that was his orders, that I had to go back on production."42None of these employees was ever recalled and given employment by the Respondent.The record establishes that the Respondent has always followed a rule whereby employeeswho were laid off but not recalled within 30 days were considered to be terminated. Ifthey were reemployed more than 30 days after being laid off, they lost.previously accumu-lated seniority and were termed new employees.In April 1947,no new employees werehired and no laid-off employees were recalled.On May 28, 1947,two employees wererecalled to work.Upon these circumstances and the entire record, the undersigned findsthat the Respondent's failure to offer reemployment to Mersino,Sawyer, Cooper,Gregor,Janka, Lawrence,Davis, and Dixon was not violative of the Wagner Act nor the Act.43Beebe admitted that he inquired of employees Haney and Wickline as to the attendanceof union meetings,but denied that he ever asked employees if they attended union meetings.For reasons previously stated, his denial is not credited. 'STAINLESSWARE COMPANY OF AMERICA173She was immediately transferred to her last production job, polishing pans,ivhich was considerably dirtier and more unpleasant than her clerical position..In regard to the reasons for Urick's transfer, Beebe testified that he and Crowediscussed the matter and, realizing that she was active in the Union, they de-termined to transfer her to a production job so that she would not have accessto the Respondent's production records, which they deemed to be confidential,and would not have the consequent opportunity to turn such information overto the Union. It was stipulated that if Crowe were recalled by the Respondentas a witness he would have denied the testimony of Beebe. For the reasonspreviously mentioned, the undersigned credits Beebe's testimony.General Manager William G. Kemp testified credibly that as a part of theRespondent's retrenchment program, discussed above, the Respondent reducedits force of clerical and nonproduction employees as well as the productionworkers.The Respondent's records show, and the undersigned finds, that onFebruary 15, 1947, seven nonproduction employees were laid off. In addition onApril 15 and 30, 1947, respectively, groups of seven and four nonproduction em-ployees were laid off."With respect to the transfer of Urick, Kemp testified,"from the records I know that we cut down on non-productive help at that.time.... The job was discontinued" and never reinstated.Although there may have been some justification for the abolition of Urick'sjob as production clerk because of the economic difficulties necessitating a re-duction in force, nevertheless, as revealed by Beebe's testimony, the prevailingreason for her transfer was her union membership and activities. It is nowwell settled and the undersigned accordingly finds that the duties of productionclerks, such as Urick held, are not of such a confidential nature as to classify theposition managerial in character and that by transferring Urick from her pro-duction clerk position to the polishing job, because of her union activities andmembership, the Respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act"2. -The discriminatory discharge of UrickAs mentioned previously, Urick was included among those employees to belaid off on April 4, 1947, but when she protested, it was found that her seniority,entitled her to "bump" another employee in one of the polishing departments.She participated in the union rally on the afternoon of April 4, and continuedher union activities.Urick testified that shortly after April 4, 1947, she had the following conversa-tion with President Lewis during working hours:[Lewis] came . .. out to the job where I was finishing some tea kettlesand told me I was making an ass of myself. And I asked him what hemeant, and he repeated it again, and I told him I didn't like that kind oftalk.But he would not commit himself as to what it was or why I wasdoing that.And then he asked me if I didn't like working for Mr. Beebe,and I said, "yes."Yes, I did, and he said if I hadn't been making an ass ofmyself I would still be working for Mr. Beebe." Two or three of these employees were in the Sales Follow-up Department ; one was anaccountant, two were time-study employees, one was a "material control" employee andthe remainder were clerical employees, according to Kemp's credible testimony.46Armour and Company,54 NLRB 1005. See alsoAllis-Chalmers Manufacturing Com-pany,70NLRB 348. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewis specifically denied making the remarks attributed to him by Urick buttestified that on one occasion he had a conversation with Urick who complainedabout being removed from a clerical job and put on a dirty job.According toLewis, he said, "I think things will iron itself out if we get some work in andyou will probably be back at your regular job again ... . Why worry about it."In view of the other statements found to have been made by Lewis, as wellas the undersigned's impression of the witnesses and the findings in respectto the transfer of Urick, the undersigned credits Urick's testimony and findsthat Lewis made the statements attributed to him by Urick. The undersignedinfers that Lewis was referring to Urick's union activities when he stated thatifUrick had not made such an ass of herself she would still be working as aproduction clerk.Since the statements of Lewis contained an implied promiseof benefit, the undersigned finds that the remarks of Lewis constituted inter-ference, restraint, and coercion with the rights of employees guaranteed inSection 7 of both the Wagner Act and the Act.Urick testified credibly, as follows, that after her transfer to the productionjob, her foreman, William Kelly, frequently inquired as to the nature of herconversations with other employees :...every time I talked with anybody [Foreman Kelly] asked me if I waspassing out union cards and talking about the union, no matter what hap-pened, whether it was in connection with my job or not. And one timeI was going up to the tool crib for a face shield which is a celluloid piecethat come clear down over your face and I went to the tool crib and gotit.And the fellow employee that was working right near the tool crib askedme where I was going with that thing, or what I was going to do with it,and I told him I was going to wear it. He was just kidding me about it.When I got down the aisle Dir. Kelly asked me what he had said and I toldhim.He said, "You are sure you were not talking about the union?" Isaid, "No, I wasn't."He took me down by the arm, and marched me downby Herb Wilson.And asked Herb Wilson what I said.98On April 7, 1947, the following notice signed by President Lewis was postedin the plant :NOTICEIn accordance with the long standing rule, solicitation of any kind isstrictly forbidden at any time on Company property.Violation of this rule will result in immediate discharge.On April 22, 1947, Urick gave a union application card to an employee inthe cafeteria during lunch period.Superintendent Crowe observed the incident.When Urick returned to work, Superintendent Crone came to her work stationand discharged her for violation of the above-quoted no-solicitation rule.Urickremonstrated that "it was all right because I was on my own time," but Crowetook her to the time clock where the notice was posted and pointed out that therule forbade all solicitation "at any time on Company property."It is now established that rules prohibiting union solicitation on the premisescf an employer during employees' nonworking. time are violative of the Act,unless it is shown that the rule is necessary to maintain production or discipline 4798Kelly denied the statements and occurrence testified to by Urick.Upon the entirerecord and from his observation of the witnesses, the undersigned credits Urick's testimony.Kelly's denials are not credited.47Republic Aviation Corporation v. N. L. R. B.; N. L. R.B. v. LeTourneau Company ofGeorgia,324 U. S. 793.- STAINLESS WARE COMPANY OF AMERICA175The credible testimony of numerous witnesses establishes that employeeshaving farms or truck gardens sold such produce as eggs, chickens, butter, honey,and cream tofellow employees and in some instances to supervisors. Some of-the female employees sold handiwork, Christmas cards, and other articles.These sales were made on the Respondent's property, sometimes during work-ing hours and sometimes not, and extended over a period of several years.Such transactions were admittedly known to some of the Respondent's super-visors."Contributions from employees for Christmas gifts to President Lewiswere solicited in the plant with the knowledge of supervisors in 1945 and 1946.Although the Respondent contends that the rule had always been in existence,no employees were ever discharged or disciplined for the sale of these productsor solicitation of contributions.The Respondent further asserts in its briefthat the rule was posted because of these transactions in produce and othergoods among the employees and because of the conducting by employees ofcheck pools, a gambling device, the existence of which several supervisors testi-fied they had heard rumors.The Respondent also avers that because its plantwas in a rural area, the solicitation "problem was more acute than in a strictlyurban plant where employees do not have private businesses."Granting that there was considerable buying and selling of produce andgoods amongthe employees on the Respondent's property, often during work-ing hours, nevertheless, the record does not show that the transactions inter-fered with plant discipline or production to such an extent as to justify theenforcement of the broad no-solicitation rule.Significantly, although the pur-pose of the rule was to stop such transactions and the rumored gambling, 9the only invocation of the rule, so far as the record shows, was on the occasionUrick gave an employee a union card during their lunch time in the cafeteria.Also significant in enforcing the rule as to Urick's union activities during herfree time is the fact that Crowe told Foreman Paul Lewis that Urick and Mer-sino were two of the employees "he would have to get . . . out of the shop,regardless." 50Also noteworthy is the fact that although the no-solicitationrule was allegedly in existence since the commencement of the Respondent'soperations, it was never before posted in written form until April 1947, afterthe commencement of the union's organizational campaign and the discrimina-tory discharges of Breeze and Bjork.61Upon the entire record, regardless of when the no-solicitation rule was enunci-ated, the undersigned is persuaded and finds that the Respondent has not es-.tablished any special circumstances or cogent reason, warranting extension ofthe prohibition to nonworking time, when production and efficiency could notnormally be affected by union activity.The undersignet: concludes and findsthat the Respondent, by promulgating and enforcing a no-solicitation rule ap-98There are numerous conflictsin the testimony as to thisissueThe findings in thisparagraph are basedupon the testimony of employees Cooper, Walters, Nichols, Graham,Swek, and in part upon the testimony of Urick and Breeze.Viewing the record as a whole,the undersigned is persuadedthat the testimony of Urick arid Breeze as to the extent andvolume of such transactions was somewhat exaggerated.Supervisors admitting knowledgeof some ofthesetransactionswere Foreman Paul Lewis, Personnel Manager Mack, andGeneral Manager Kemp.41 SuperintendentCrowe testified that lie liist heardrumorsof the check pool aroundChristmas 1946.Sincethe rule was posted more than 3 months later, it seems unlikelythatsuch rumorswere the reason for the posting of the rule.50This finding is based upon the credible testimony of Paul Lewis.From his observationof the witnesses and for the reasons previously stated, Crowe's denials are not credited.51According to Personnel Manager Mack, the no-solicitation rule existed as "an unwrittenlaw," priorto its posting in April 1947. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDplicable to nonworking time and by Foreman Kelly's interrogation of Urick,interfered with, restrained, and coerced its employees, in violation of the rightsguaranteed in Section 7 of Wagner Act and the Act, and, by discharging Urickfor violating this rule by engaging in union solicitation during nonworkingtime, discriminated in regard to her hire and tenure of employment, within themeaning ofSection 8 (3) of the Wagner Act and Section 8 (a) (3) of the Act."J.The refusals to rehire1.Virginia LawrenceLawrence testified credibly and without contradiction that on October 3,1947, she applied for work with the Respondent and was informed by PersonnelManager Mack that they had no openings." Lawrence had been employed inthe polishing department prior to the April lay-off and was listed in the senior-ity roll used in the April lay-off as employed in the grind hand department.TheRespondent's records of 1947 hirings of employees were introduced into evidenceand show that three employees were hired in the month of October 1947-one onOctober 2, 1947, in the automatic buff department and the other two on subse-quent dates in October in the cafeteria and maintenance departments. Fromthese records, Lawrence's experience, and the job descriptions shown by therecord, the undersigned finds that there were no jobs available for Lawrence onOctober 3, 1947, and that the refusal to employ her was not violative of theAct.2.Egbert Ray MersinoNathan Wheeler, who was never in the Respondent's employ but who was afriend of Mersino, testified that in October 1947,at Mersino's suggestion,Wheelerapplied for a job and was told by a girl in the employment office that the Re-spondent "was not hiring nothing but buffers."Wheeler could not identify thegirl in the office but stated that it was notPersonnelManager Mack.Wheelerdid not desire that,type of job and left the office, stopping to talk to a watchman.While talking with the watchman, he observed Mersino enter the employmentoffice.Mersino testified that in October 1947, pursuant to their agreement, Wheelerpreceded him to the Respondent's plant to seek employment by about 15 or 30minutes and that he saw Wheeler talking to a watchmanas Mersino enteredthe employment office.Mersino testified that he filled out an application blankand gave it to Personnel Manager Mack. According to Mersino, Mack took theapplication to Superintendent Crowe, whowas in an adjoining room, and a fewminutes later returned, saying "she was sorry, they weren't doing no hiring." °'Mack. who was present when Wheeler testified, testified that she never sawhim in the employment office and that she was the only regular employee inthe employment office, except that on occasions of brief absencesofMack anemployee might be in the -office but with authority only to say "that Mrs. Mack62Urick testified that after her transfer she was assigned from time to time to odioustasks, such as sweeping the floor in her department and sorting scrap, unconnected withthe work in her department. Inasmuch as ojher employees in various departments were onoccasion given the same tasks, the undersigned finds that such assignments do not reflectupon the Respondent'smotives in its transfer and subsequent discharge of Urick.eaOn October 3, 1947,an unfair labor practice charge in respect to the termination ofLawrence's employment by the Respondent was filed with the Board.64On August 21, 1947, the unfair labor practice charge alleging that the Respondent'stermination of Mersino's employment was violativeof the Actwas filed with the Board.This charge was served upon the Respondent on or about August 21, 1947. STAINLESS WARE COMPANY OF AMERICA177was not there."Mack was not questioned with respect to Mersino's applicationfor re-employment.Records of the Respondent reflecting the dates of hiring of employees refutethe testimony of Wheeler. The only employee hired in the buffing departmentsin October was on October 2, 1947. In November two additional buffers werehired on November 6 and 24, 1947, respectively. If the Respondent were hiringonly buffers, as Wheeler testified he was informed by someone other than Per-sonnel Manager Mack, it seems likely that the hiring records would reflect theaddition of more than one buffer on October 2, and two in November. In viewof these records, the undersigned's impression of the witnesses, and' the fact thatWheeler's application was made pursuant to a compact with Mersino, theundersigned concludes that Wheeler's testimony is not entitled to credence.The employment records of the Respondent do not establish that openings forbuffers existed at the time Mersino applied for employment at an unspecifieddate in October 1947.The undersigned concludes that the Respondent's refusalto employ Mersino was not violative of the Act.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYThe undersigned has found that the Respondent violated the Wagner Actand the Act by interrogating its employees concerning their union membershipand activities and the identity of employees attending union meetings ; by en-gaging in surveillance of union meetings ; by threats of bodily harm or loss ofjobs unless employees ceased their union activities ; by threatening a reductionin work if the Union organized the plant ; by polling the employees to determinewhether they desired to be represented by the Union as their collective bargainingrepresentative ; by promulgating and enforcing a rule prohibiting union solici-tations during employees' free time on Respondent's property ; by transferringMarian Urick from a clerical job to a polishing job ; and by discriminatorilydischarging Florence Bjork, Annabel Breeze, and Marian Urick.Such dis-crimination, in the language of the United States Court of Appeals for theFourth Circuit, "goes to the very heart of the Act." `5Upon the entire record, the undersigned infers and finds that the Respondent'sillegal action, mentioned above, discloses an intent to defeat self-organizationand its objects, and an attitude of opposition to the purposes of the Act. Becauseof the Respondent's unlawful conduct and the underlying purposes manifestedthereby, the undersigned is convinced that the unfair labor practices found arepersuasively related to the other unfair labor practices proscribed by the Act,and that danger of commission in the future of any or all of the unfair laborpractices defined in the Act is to be anticipated from the Respondent's conduct inthe past.The preventive purposes of the Act will be thwarted unless the recom-mendations are coextensive with the threat.66 In order, therefore, to makessN. L. R. B. v. Entwistle ManufacturingCo., 120 F. 2d 532, 536 (C. A. 4).aeN. L.R. B. v. Empress Publishing Company,312 U.S. 426. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffective the interdependent guarantees of Section 7, to prevent recurrence ofunfair labor practices,and therebyminimize industrial strife which burdensand obstructs commerce,and thus effectuate the policies of the Act,the under-signed will recommend that the Respondent cease and desist,not only from theunfair labor practices herein found,but also from in any other manner inter-fering with,restraining,or coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act,and take certain affirmative action designedto effectuate the policiesof the Act.Having found that the Respondent discriminated in regard to the hire andtenure of employment of Florence Bjork and Annabel Breeze,the undersignedwill recommend that the Respondent offer each of themfull andimmediate rein-statement to her former or a substantially equivalent position,5'without prej-udice to her seniority or other rights and privileges,and to make each of themwhole for any loss of pay she may have suffered by reason of the discrim-ination against her, by payment to her of a sum of money equal to the amountshe normally would have earned as wages from the date of her discharge tothe dateof the Respondent's offer of reinstatement,less her net earnings duringsaid period 'The undersignedhas foundthat the Respondent discriminated in regard tothe hire and tenure of employment of Marian Urick by discharging her on April22, 1947.He has also foundthat bytransferring Urick from her clerical positionon or aboutMarch 31, 1947,the RespondentviolatedSection 8(1) of theWagnerAct and Section 8 (a) (1) of the Act. In order to effectuate the policiesof the Act, the undersigned finds it necessary to recommend that Urick bereinstated to her clerical position and to be made whole for any losses in wagesthat she may have incurred since the date of her transfer.50Accordingly, theundersigned will recommend that the Respondent offer Urick immediate andfull reinstatement to her position as production clerk,or a substantially equiv-alent position,60without prejudice to her seniority or other rights and privileges,and make her whole for any loss of pay she may have suffered by reason ofher transfer and subsequent discharge,by paymentto her of a sum of moneyequal to that which she normally would have earned as wages from the dateof her transfer from the production clerk position to the date of the offer ofreinstatement,less her net earnings during such period.Since the Respondent'sno-solicitation rule has been found to be undulyrestrictive of the rights of the employees under theWagner Act and the Actso far as it provides that there shall be no solicitation on company propertyduring nonworking time, the undersigned will recommend that the Respondentrescind its rule against solicitation on company property insofar as it prohibitsunion solicitation on nonworking time.Itwill also be recommended that the complaint be dismissed insofar as italleges that the Respondent discriminated in regard to the hire and tenure of5In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former positioh whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition."SeeTheChaseNational Bank of the City of New York, San Juan, Puerto Rico,Branch,65 NLRB 827.58 SeeCrossett Lumber Company,8 NLRB 440, 492-498.69 Cf.Rockingham Poultry Marketing Cooperative, Inc.,59 NLRB 486.80The record reveals that the position of production clerk occupied by Urick was abol-ished at the time of her transfer but that there was some possibility of its being reinstituted.If the position has not been reestablished, it is recommended that Urick be reinstated in acomparable clerical job, for which the record shows she has had training and experience,and not in the polishing job, which she held at the time of her discharge. STAINLESS WARE COMPANY OF AMERICA179employment of Egbert Mersino, Dorothy Sawyer, Neva Cooper, Dorothy Gregor,Marie Janka, Virginia Lawrence, Doris Davis, Eva Dixon, and Myrtle Geliske,in violation of Section 8 (3) of the Wagner Act and of Section 8 (a) (3)of the Act, and insofar as it alleges interference, restraint, and coercion inviolation of Section 8 (1) of the Wagner Act and of Section 8 (a) (1) of theAct, except as otherwise found herein.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of Industrial Organiza-tions, is a labor organization, within the meaning of Section 2 (5) of both theWagner Act and the Act.2.By discriminating in regard to the hire and tenure of employment ofFlorence Bjork, Annabel Breeze, and Marian Urick, thereby discouraging mem-bership in a labor organization, the Respondent has engaged in and is engagingin unfair labor practices, within'the meaning of Section 8 (3) of the WagnerAct and of Section S (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of both the Wagner Act and the Act, theRespondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section S (1) of the Wagner Act and of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of both the WagnerAct and the Act.5.The Respondent has not discriminated in regard to the hire and tenureof employment of Egbert Mersino, Dorothy Sawyer, Neva Cooper, DorothyGregor, Marie Janka, Virginia Lawrence, Doris Davis, Eva Dixon, and MyrtleGeliske.RECOMDIENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that theRespondent, StainlessWare Company of America, Walled Lake, Michigan, itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, affiliated with theCongress of Industrial Organizations, or in any other labor organization of itsemployees, by discharging and refusing to reinstate any of its employees orby discriminating in any other manner in regard to their hire and tenure ofemployment, or any term or condition of employment ;(b) Interrogating its employees concerning their union membership and ac-tivities and the identity of employees attending union meetings engaging insurveillance of union meetings ; threatening bodily harm or loss of jobs toemployees unless they cease their union activities; threatening a reduction inwork if the above-named Union or any labor organization organized the plant ;polling employees to determine whether they desire to be represented by a labororganization ; prohibiting the solicitation of union memberships on companyproperty during nonworking time; or in any other manner interfering with,877359-50-vol. S7-13 ISODECISIONSOF NATIONAL,LABOR RELATIONS BOARDrestraining, or coercing its employees in the exercise of the rightsto self-organization, to form labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities, for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned fipds willeffectuate the policies of the Act :(a)Offer to Florence Bjork and Annabel Breeze immediate and full re-instatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and make each ofthem whole for any loss of pay that she may have suffered as a result of thediscrimination against her by payment of a sum of money equal to that whichshe normally would have earned as wages during the period from the date ofthe Respondent's discrimination against her, to the date of the Respondent'soffer of reinstatement, less her net earnings during such period;(b)Offer to Marian Urick immediate and full reinstatement to her formeror substantially equivalent position as a production clerk, without prejudice toher seniority or other rights and privileges, and make her whole for any.loss ofpay that she may have suffered as a result of her transfer from the production-clerk position by payment of a sum of money equal to that which she normallywould have earned as wages during the period from the date of her transfer fromthe production-clerk position to the date of the Respondent's offer of reinstate-ment, less her net earnings during such period;(c)Rescind immediately the rule prohibiting solicitation on the Respondent'sproperty, insofar as it applies to union solicitation during the employees' nonworking time;(d)Post at its plant in Walled Lake, Michigan, copies of the notice attachedhereto,marked Appendix A. Copies of said notice, to be furnished by theRegional Director for the Seventh Region, shall, after being duly signed by theRespondent or its representative, be posted by the Respondent iminediately uponreceipt thereof and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Seventh Region, in writing, withintwenty (20) days from the date of the receipt of the Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent discriminated in regard to the hire and tenure of employmentof Egbert Mersino, Dorothy Sawyer, Neva Cooper, Dorothy Gregor, Marie Janka,Virginia Lawrence, Doris Davis, Eva Dixon, and Myrtle Geliske and insofar as italleges interference, restraint, and coercion in violation of Section 8 (1) of theWagner Act and of Section 8 (a) (1) of the Act, except as otherwise foundherein.It is further recommended that, unless the respondent shall, within twenty(20) days from the date of the receipt of this Intermediate Report, notify saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take such action. STAINLESS WARE COMPANY OF AMERICA.181As provided in Section 203.46 of the Rules and Regulations of the National.Labor Relations Board, any party may, within twenty (20) days front the date-of service of the order transferring the case to the Board, pursuant to Sectionan original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding:(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,.within the same period, file an original and six copies of a brief in support of the-Intermediate Report.Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof upon each-of the other parties. Statements of exceptions and briefs shall designate byprecise citation the portions or' the record relied upon and shall be legibly printedor mimeographed, and if mimeographed shall be double spaced.Proof of serviceon the other parties of all papers filed with the Board shall be promptly madeas required by Section 203.85.As further provided in said Section 203.46 shouldany party desire permission to argue orally before the board, request therefor-must be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In the event no Statement of Exceptions is tiled as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 17th day of August 1949.FREDERIC B. PARRIES, 2nd,Trial Examiner.APPENDIX ANOTICE ToALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAT,, UNION, UNITEaAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS, or any otherlabor organization by discharging or refusing to reinstate any of our em-ployees, or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT interrogate our employees concerning their union affiliationsor activities and the identity of employees attendingunion meetings.WE WILL NOT engage in surveillance of union meetings.WE WILL NOT threaten our employees with bodily harm or loss of jobsunless they cease their union activities.WE WILL NOT threaten our employees with a reduction in work if the above-named union or any other labor organization succeeds in organizing ouremployees.WE WILL NOT poll our employees to determine whether they desire to be rep-resented by the above-named union or any other labor organization for thepurpose of collective. bargaining. 182.DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization,to join or assistINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OF IN-DUSTRIAL ORGANIZATIONS, or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any and all such activities except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE HEREBY RESCIND our rule forbidding solicitation on company property,insofar asit prohibitsunionsolicitation on the employees' nonworking time.WE WILL OFFER to Florence Bjork, Annabel Breeze, and Marian Urick im-mediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay suffered as aresult of our discrimination against them.WE WILL NOT DISCRIMINATE in regard to the hire or tenure of employmentor any term or condition of employment against any employee because ofmembership in or activity on behalf of such labor organization.All our employees are free to become or remain members of the above-namedunion orany other labor organization except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3) of the Act.SFAINLESS \VARE COMPANY OF AMERICA,Employer.By ---------------------------------------(P.epresentative)(Title)Dated ------------------------------------This notice must remain posted for sixty (60) clays from the date hereof, andmust not be altered, defaced, or covered by any other material.